


--------------------------------------------------------------------------------

Exhibit  10.1
Portions of this Exhibit have been omitted pursuant to a request for
confidential treatment filed with the Securities and Exchange Commission.  The
omissions have been indicated by asterisks (“*****”), and the omitted text has
been filed separately with the Securities and Exchange Commission.


INDEX TO GLORY RABBIT INTERNATIONAL INVESTMENT CO., LIMITED
锦兔国际投资有限公司
PRODUCT AND TRADEMARK LICENSE AGREEMENT


THE SCHEDULE




PARAGRAPH
PAGE NO.
   
1.
GRANT OF LICENSE
 
a.
Grant
10 - 12
 
b.
Term
12 - 13
 
c.
License Year and License Quarter
13
 
d.
Territory
13
 
e.
Minimum Net Sales
13
   
2.
COVENANTS OF LICENSEE
 
a.
Use
13 - 14
 
b.
(i)
Maintaining Goodwill
14 - 15
   
(ii)
Compliance with Law
15
 
c.
Distribution Channels
15
 
d.
Royalties
     
(i)
Product Development Fee
15
   
(ii)
Guaranteed Royalties
15 - 16
   
(iii)
Earned Royalties
16
   
(iv)
Interest
16
   
(v)
Letter of Credit
16
 
e.
Statements and Payments
16 - 18
 
f.
Records and Audit
18 - 19
 
g.
Expenses of Conducting Examinations
19
 
h.
Product Quality
19
 
i.
Approval of Products and the Materials
20 - 22
 
j.
Title and Protection and Preservation
     
of Playboy Properties and Copyrights
22 - 23
 
k.
Right to Subcontract, Licensee Financial Statements
     
and Lists of Sources and Accounts
23 - 24
 
l.
Inventory and Holograms
24 - 25
 
m.
Playboy Properties and Non-Competitive Brands
25 - 26
 
n.
Indemnification and Product
     
Liability Insurance
26 - 27
 
o.
Marketing Spend, Marketing Fund Payment,
     
Advertising Plans and Public Relations
27 - 28
     
3.
ADDITIONAL COVENANTS OF THE PARTIES
 
a.
Reservation of Rights
28
 
b.
Certain Sales
28
   
4.
TITLE AND PROTECTION
   
a.
Indemnification by Licensor
28 - 29
 
b.
Enforcement
29





 
 

--------------------------------------------------------------------------------

 




INDEX TO GLORY RABBIT INTERNATIONAL INVESTMENT CO., LIMITED
锦兔国际投资有限公司
PRODUCT AND TRADEMARK LICENSE AGREEMENT


(Continued)


5.
RELATIONSHIP BETWEEN THE PARTIES
   
a.
No Joint Venture
29
 
b.
Assignment
29 - 30
       
6.
SUBLICENSING
30
 
7.
DEFAULTS AND RIGHTS OF TERMINATION
   
a.
Defaults and Right to Cure
30
 
b.
Bankruptcy or Assignment for
     
 Creditors, Business Discontinuance
30 - 31
 
c.
Loss of Trademark Rights
31
 
d.
Qualified Auditor’s Report
31
 
e.
Cross-Default
31
 
8.
EXPIRATION OR TERMINATION
   
a.
Effect of Expiration or Termination
31
 
b.
Reserved Rights
31 - 32
 
c.
Continued Sales After Expiration
     
 or Termination
32
 
d.
Inventory After Expiration or Termination
32 - 33
 
e.
Equitable Relief and Legal Fees
33
 
f.
Termination Fee
33
 
g.
Continuity of Sales
33 - 34
 
9.
NOTICES
   
a.
Effectiveness
34
 
b.
Address Change
34
 
10.
CONFIDENTIAL INFORMATION
34 - 35
 
11.
SEVERABILITY
35
 
12.
CONSENTS AND APPROVALS
35
 
13.
APPLICABLE LAW
35
 
14.
NO BROKER
35
 
15.
CONSTRUCTION
35
 
16.
LIMITATION OF LIABILITY
35
 
17.
SURVIVABILITY
35
 
18.
RIGHTS CUMULATIVE
36
 
19.
ENTIRE AGREEMENT
36
 
20.
SIGNING DEADLINE
36



 
2

--------------------------------------------------------------------------------

 


THE SCHEDULE referred to in the Agreement made as of the Commencement Date as
set forth in Paragraph S.9. of the Schedule hereto and incorporated into the
Agreement in its entirety.  In the Agreement, the below words shall have the
following meanings:




S.1.
LICENSOR:
PLAYBOY ENTERPRISES INTERNATIONAL, INC.
   
680 North Lake Shore Drive
   
Chicago, IL  60611
           
S.2.
LICENSEE:
GLORY RABBIT INTERNATIONAL INVESTMENT CO., LIMITED
   
锦兔国际投资有限公司
   
Flat A, 7/F, Kwun Ngan House
   
751A Nathan Road
   
Mongkok, Kowloon, Hong Kong
   
Contact:
Li Cai Xia 委托联络人：李彩霞
   
Title:
Chairman Assistant
 
   
Telephone:
86-13795376578      
Facsimile:
8621-63322599      
Email:
*****  



S.3.-1
LICENSOR’S AGENT:
INTERNATIONAL MANAGEMENT GROUP (UK) LIMITED
                                                   
McCormack House, Burlington Lane
   
Chiswick W4 2TH
   
Contact:  Bruno Maglione
   
Telephone: 44 208 233 5300
   
Facsimile: 44 208 233 5301
     
S.3.-2
COLLECTING AGENT:
IMG Hong Kong
   
11th Floor, Sunning Plaza
   
10 Hysan Avenue, Causeway Bay
   
Hong Kong
   
Telephone:
852 2894 0288
   
Facsimile:
852 2882 2557
           
IMG Hong Kong is a group company of Licensor’s Agent.
   
“Collecting Agent” shall mean IMG Hong Kong, which is the
   
agent who collects the payments made by Licensee
   
pursuant to the provisions of this Agreement.
     



S.4.
THE TRADEMARKS:
     
- PLAYBOY
 
- Rabbit Head Design
 
- logo [logo.jpg] (HUA HUA GONGZI)
     
-The “Labels” (as defined in Paragraph S.5. below) (in their entirety and as
depicted in Exhibit A attached hereto and made a part hereof).  Under no
circumstances shall Licensee modify the Labels or use any component thereof
independently of the Labels.  The Labels must be used only on the Products in
the Product categories as specifically set forth in Paragraphs S.5. and S.7.
below.
     
The Chinese Trademark Registration Numbers and Chinese Trademark Application
Numbers for those Trademarks that have not yet registered are set forth on
Exhibit B attached hereto and made a part hereof.  As to the Labels Trademarks,
for which



 
3

--------------------------------------------------------------------------------

 



  applications have been instructed, Licensor will use commercially reasonable
efforts to get the Labels Trademarks registered by the State Trademark Office of
the P.R.C. at its own expense within not more than seven (7) years following the
Commencement Date.      
THE IMAGES:
     
Certain images, patterns and graphics from Licensor’s art and photo archives and
style guides, which are approved in advance in writing by Licensor on a
case-by-case basis.  Although Licensee may submit to Licensor a request to use
certain images, patterns and graphics, any specific images to be added to the
Agreement will be granted in Licensor’s sole discretion in writing and based on
appropriateness for the Products, Licensor’s current strategic or business plans
and availability of rights.
       
S.5.
THE TYPE OF LICENSE:
     
Non-Exclusive as to the PLAYBOY, Rabbit Head Design and logo2 [logo2.jpg] (HUA
HUA GONGZI) Trademarks and the Images.
     
Non-Exclusive as to the M PLAYBOY MANSION COLLECTION & Rabbit Head Design Label
Trademark.  The M PLAYBOY MANSION COLLECTION & Rabbit Head Design Label may only
be used in connection with the “Home Products” (as such term is defined in
Paragraph S.7. below).
     
Exclusive as to the PLAYBOY ESTABLISHED 1953 & Rabbit Head Design Label subject
to the provisions in Paragraph S.9. below, PLAYBOY BUNNY & Rabbit Head Design
Label and PLAYBOY JEANS Label.  These Labels may only be used in connection with
the Products in the following Product categories (which are defined in Paragraph
S.7. below):




 
Label
 
For Use Only With
         
PLAYBOY ESTABLISHED 1953 & Rabbit Head Design Label
 
Men’s Apparel Products, Men’s Footwear Products, Men’s Leather Products, and
Men’s Formalwear Products
         
PLAYBOY BUNNY & Rabbit Head Design Label
 
Women’s Apparel Products
         
PLAYBOY JEANS Label
 
Men’s/Women’s Denim Products




 
The PLAYBOY ESTABLISHED 1953 & Rabbit Head Design Label, the PLAYBOY BUNNY &
Rabbit Head Design Label and the PLAYBOY JEANS Label may sometimes be
collectively referred to in this Agreement as the “Exclusive Labels” and the
Exclusive Labels and the M PLAYBOY MANSION COLLECTION & Rabbit Head Design Label
Trademarks may sometimes be collectively referred to herein as the
“Labels.”  The design of the Labels may be changed only by Licensor.  In such
event, Licensor shall provide prior written notice to Licensee.  The Playboy
Established 1953 Label does not require the use of “Established 1953” in all
creative applications on or associated with Products, for example on
advertising, point of sale materials, store fixtures or the Products themselves,
except, however, that the use of “Established 1953” will occur on hangtags,
garment labels and similar branding items as Licensor may determine in its
discretion from time to time.



 
4

--------------------------------------------------------------------------------

 
 

 
Licensee acknowledges and accepts that Licensee’s exclusivity is limited solely
to the use of the Exclusive Labels on the Product categories set forth above and
through the Distribution Channels set forth in Paragraph S.6. below.  Licensor
retains the right to, itself and to license to third parties the right to,
design, manufacture, advertise, sell and/or distribute in the Territory through
any channel of distribution, including, but not limited to, the channels of
distribution set forth in Paragraph S.6. below any one of the Products set forth
in Paragraph S.7. below provided such exercise or grant of rights does not
violate Licensee’s exclusivity as set forth herein with respect to the Labels
and the Product categories and the Distribution Channels.
     
Licensor retains the right to, itself and to license to third parties the right
to, design, manufacture, advertise, sell and/or distribute in the Territory
through any channel of distribution, including, but not limited to the channels
of distribution set forth in Paragraph S.6. below, any one of the Products set
forth in Paragraph S.7. below using the Trademarks and labels other than or
different from the Labels and which may or may not incorporate the PLAYBOY,
Rabbit Head Design and/or logo2 [logo2.jpg](HUA HUA GONGZI) Trademarks and/or
any of the Images.
     
Licensor will in all cases determine in its absolute discretion if products by
any other 3rd party constitute Products as defined under this Agreement.





S.6.
DISTRIBUTION CHANNELS:
     
(i) Playboy-branded retail stores (i.e., physical stores), which rights shall be
non-exclusive and subject to the provisions of Paragraph 1.a.(ii)(c) and
Paragraph 1.a.(iii) of the Agreement.
     
(ii) Mid-tier department stores and mid-tier specialty stores for all Products
and Labels (i.e. physical stores) located in the Territory.
     
(iii) Playboy-branded paper (printed) catalogs.
     
All of the above shall be referred to herein as the “Distribution
Channels.”  Licensee may not sell and distribute the Products to or through
duty-free outlets.
       
S.7.
THE PRODUCTS:
     
Men’s non-technical casual fashion apparel including t-shirts, polo shirts,
dress shirts, sweaters, cardigans, handkerchiefs, pants, trousers, shorts,
skirts, wool sweaters, cashmere sweaters, knit sweaters, leather clothing,
trench coats, overcoats, jackets and blazers (specifically excluding down
jackets).  Licensee must only use the PLAYBOY ESTABLISHED 1953 & Rabbit Head
Design Label on all of the foregoing Products.  For ease of reference, the
foregoing Products may sometimes be collectively referred to herein as the
“Men’s Apparel Products.”  Technical apparel, such as apparel that is designed
and fabricated for specific sports and athletic use and having technical
performance features and specialized fabrics and microfibers for such purpose
such as, quick-dry, gore-tex, breathability, aerodynamic, weatherproof
qualities, etc., is specifically excluded from the Agreement.
     
Women’s non-technical casual fashion apparel including t-shirts, polo shirts,
dress shirts, sweaters, cardigans, pants, handkerchiefs, wool sweaters, cashmere
and cashmere-blend sweaters, knit sweaters, cotton and cotton-blend sweaters,
shorts, skirts, jackets and blazers (specifically excluding down
jackets).  Licensee must use only the PLAYBOY BUNNY & Rabbit Head Design Label
on all of the foregoing Products.  For ease of reference, the foregoing Products
may sometimes be collectively referred to herein as the “Women’s Apparel
Products.”  Technical apparel, such apparel that is designed and



 
5

--------------------------------------------------------------------------------

 
 

  fabricated for specific sports and athletic use and having technical
performance features and specialized fabrics and microfibers for such purpose
such as, quick-dry, gore-tex, weatherproof, breathable, aerodynamic, etc., is
specifically excluded from the Agreement.      
Men’s and women’s denim apparel, including pants, skirts, shorts, vests,
jackets, and shirts.  Licensee must use only the PLAYBOY JEANS Label on all of
the foregoing Products.  For ease of reference, the foregoing Products may
sometimes be collectively referred to herein as the “Denim Products.”  The
composition of the Denim Products must in all cases be over 70% denim.  Licensee
may use the PLAYBOY JEANS Label on a limited range of small leather goods for
men effective as of the Commencement Date and for women effective as of April 1,
2011 to specifically consist of belts and wallets for men and belts, wallets,
small purses and clutch bags for women provided that such items are in all
instances sold together and alongside of (and not independently of) the Denim
Products.
     
Men’s formal and casualwear footwear, including brown shoes, leather sandals and
boots, but specifically excluding athletic shoes/sneakers or specialized
technical footwear such as hiking boots or ski boots.  Licensee must use only
the PLAYBOY ESTABLISHED 1953 & Rabbit Head Design Label on all of the foregoing
Products.  For ease of reference, the foregoing Products may sometimes be
collectively referred to herein as the “Men’s Footwear Products.”
     
Men’s leather goods, including belts, backpacks without trolley wheels, wallets,
money purses, key chains, leather folders, slim briefcases (i.e. for avoidance
of doubt as in office cases for papers and folders), small satchels without
trolley wheels (but not travel luggage which is specifically excluded as a
Product under this Agreement).  Licensee must use only the PLAYBOY ESTABLISHED
1953 & Rabbit Head Design Label on all of the foregoing Products.  For ease of
reference, the foregoing Products may sometimes be collectively referred to
herein as the “Men’s Leather Products.” Notwithstanding anything in this
Agreement to the contrary, mobile phone cases, PDA holders and laptop cases all
for men and all made of leather will be included on a non-exclusive basis
through and including December 31, 2011 and, thereafter, exclusive only as to
the PLAYBOY ESTABLISHED 1953 & Rabbit Head Design Label in the men’s leather
goods Product category subject to the final clearance of the PLAYBOY, Rabbit
Head Design, and logo2 [logo2.jpg](HUA HUA GONGZI) Trademarks and the PLAYBOY
ESTABLISHED 1953 & Rabbit Head Design Label Trademark by Licensor and only upon
a subsequent written authorization from Licensor which must be countersigned by
Licensee.  As of the date of this Agreement, Licensor’s counsel has been
instructed to file all relevant applications in connection therewith.
     
Men’s formal suits (i.e., business suits), including formal rimmed hats
(non-baseball caps, non-athletic hats), dress shirts, neckties, cufflinks, tie
clips, tie pins, and high-end formal (metallic) writing instruments such as
formal ballpoint pens, lead pencils and fountain pens.  Licensee must use only
the PLAYBOY ESTABLISHED 1953 & Rabbit Head Design Label on all of the foregoing
Products.  For ease of reference, the foregoing Products may sometimes be
collectively referred to herein as the “Men’s Formalwear Products.”
     
Home textiles for adults, including pillow cases, blankets, throws, duvet
covers, bed sheets, kitchen and bath towels, quilt covers, seat cushions,
napkins, handkerchiefs, and tablecloths.  Licensee must use only the M PLAYBOY
MANSION COLLECTION & Rabbit Head Design Label on all of the foregoing
Products.  For ease of reference, the foregoing Products may sometimes be
collectively referred to herein as the “Home Products.”
   
S.8.
THE TERRITORY:
     
China (excluding Hong Kong and Taiwan)



 
6

--------------------------------------------------------------------------------

 
 
S.9.
THE COMMENCEMENT DATE:
     
As to all Products not bearing the PLAYBOY ESTABLISHED 1953 & Rabbit Head Design
Label, the last date this Agreement becomes fully executed, subject to the
provisions of Paragraph 20. of the Agreement.  As to all Products bearing the
PLAYBOY ESTABLISHED 1953 & Rabbit Head Design Label, January 1, 2011.
       
S.10.
THE EXPIRATION DATE:
     
December 31, 2015





S.11.
THE MINIMUM NET SALES:
             
License Year
 
Amount
 
LY 1 (Commencement Date – 12/31/11)
 
*****
 
LY 2 (01/01/12 – 12/31/12)
 
*****
 
LY 3 (01/01/13 – 12/31/13)
 
*****
 
LY 4 (01/01/14 – 12/31/14)
 
*****
 
LY 5 (01/01/15 – 12/31/15)
 
*****





S.12.
PRODUCT DEVELOPMENT FEE:
     
***** due and payable within not more than fifteen (15) days of the date of
Licensee’s signing of this Agreement.





S.13.
GUARANTEED ROYALTIES:
                     
License Year
 
Amount
 
Payment Due Date
 
LY 1 (Commencement Date – 12/31/11)
 
*****
 
Due in full upon Licensee’s signing of this Agreement
 
LY 2 (01/01/12 – 12/31/12)
 
*****
 
October 1, 2011
     
*****
 
June 1, 2012
 
LY 3 (01/01/13 – 12/31/13)
 
*****
 
October 1, 2012
     
*****
 
June 1, 2013
 
LY 4 (01/01/14 – 12/31/14)
 
*****
 
October 1, 2013
     
*****
 
June 1, 2014
 
LY 5 (01/01/15 – 12/31/15)
 
*****
 
October 1, 2014
     
*****
 
June 1, 2015




 
Subject to the provisions of Paragraphs 2.e.(v)(a) and (b) of the Agreement,
Licensee understands and accepts that all Development Fee, Guaranteed Royalties
and Earned Royalties payments to be remitted to Licensor hereunder are intended
to be net amounts without any deductions whatsoever so that, for example and
purposes of clarification only, the amount of Guaranteed Royalties Licensor
receives in License Year 1 is *****.

 
S.14.
ROYALTY RATE:
     
***** percent (*****%) of Net Sales until the amount of the Minimum Net Sales
are met for each License Year; and ***** percent (*****%) of Net Sales for sales
of the Products beyond Minimum Net Sales for each License Year.

 
 
7

--------------------------------------------------------------------------------

 
 

 
Subject to the provisions of Paragraph 2.d.(i) of the Agreement, payments shall
be reported on the Statements, broken out by Product item in a format reasonably
requested by Licensor from time to time with within not more than fifteen (15)
days following the end of each calendar month.

 
S.15.
EARNED ROYALTIES:
     
The Earned Royalties, calculated at the Royalty Rate, on the total Net Sales (as
defined in Paragraph 2.e.(ii) of the Agreement) of all Products sold during the
Term and Sell-Off Period (if any).
       
S.16.
MARKET DATE:
     
January 1, 2011
   
S.17.
MARKETING SPEND:
     
Not less than ***** percent (*****%) of Net Sales for each License Year.
   
S.18.
MARKETING FUND PAYMENT:
     
***** percent (*****%) of Net Sales for each License Year.
   
S.19.
SELL-OFF PERIOD:
     
Ninety (90) days after the Expiration Date or notice of termination together
with Licensor’s consent (pursuant to Paragraph 8.c. below).
       
S.20.
THE ADDRESS WHERE BOOKS KEPT:  See Paragraph S.2. above of this Schedule.





S.21.
CREATIVE DIRECTION AND ADDITIONAL TERMS AND CONDITIONS:
       
1.
In each License Year, at Licensor’s request, Licensee will provide for
Licensor’s promotional purposes, at no charge to Licensor, three (3) units of
each SKU of the Products in such mix and in such quantities as Licensor may
request.
       
2.
Licensee will ensure that the Products will have a consumer target of ages 18-34
and be positioned both in image and pricing as trendy, youth-oriented
fashion-forward clothing comparable to competitive fashion casual labels
*****.  Product distribution channels and the appearance and quality of store
fixtures, catalogues, advertising and other marketing materials will be aligned
to this positioning and Licensee will work closely with Licensor and Licensor’s
Agent to achieve and fine-tune the targeted design, distribution and price
positioning.



 
8

--------------------------------------------------------------------------------

 
 

 
3.
Licensee will assign a 100% dedicated management team to be reasonably agreed
with Licensor but which shall at a minimum include a design team or third party
design agency of a high caliber capable of working with Licensor and Licensor’s
Agent to design the Products to a design and fashion level comparable to
competitive fashion casual labels such as those cited in Paragraph 2. above.





GLORY RABBIT INTERNATIONAL
 
PLAYBOY ENTERPRISES
 
 INVESTMENT CO., LIMITED
 
INTERNATIONAL, INC.
 
锦兔国际投资有限公司
 
(LICENSOR)
 
 (LICENSEE)
               
By:
/s/ Wang Chengjin
 
By:
/s/ Howard Shapiro
         
Title:
Chairman
 
Title:
Executive Vice Pres.
         
Date:
2010.08.20
 
Date:
8-24-10





SHANGHAI GLORY RABBIT INVESTMENT COMPANY LIMITED
上海锦兔投资有限公司
(As Guarantor subject to the provisions of Paragraph 1.a.(i) of the Agreement)




By:
/s/ Wang Chengjin
   
Title:
Chairman
   
Date:
2010.08.20
   
Chop/Company Seal:



 
9

--------------------------------------------------------------------------------

 


LICENSE AGREEMENT




This Agreement is made as of the Commencement Date as set forth in Paragraph
S.9. of the Schedule hereto, by and between the corporation described in
Paragraph S.1. of the Schedule attached hereto and made a part hereof
(hereinafter referred to as “Licensor”) and the corporation described in
Paragraph S.2. of the Schedule (hereinafter referred to as “Licensee”).


RECITALS


WHEREAS, Licensor has certain rights in and to the Trademarks and to
Images.  The Trademarks and Images may sometimes be collectively hereinafter
referred to as the “Playboy Properties;”


WHEREAS, Licensee recognizes that Licensor is an international multimedia
entertainment company that publishes editions of PLAYBOY Magazine around the
world; operates television networks and distributes programming globally; owns
Playboy.com, a leading men’s lifestyle and entertainment web site; and licenses
the Playboy trademarks internationally for a range of consumer products and
services, including retail stores; and


WHEREAS, the parties hereto desire that Licensor grant to Licensee a license to
use the Playboy Properties in the design, manufacture, advertising, promotion,
sale and distribution of the Products.


NOW, THEREFORE, in consideration of the mutual promises herein contained, it is
mutually agreed as follows:


1.           GRANT OF LICENSE.


a.           Grant:


(i)           On the condition that Licensee’s parent company, Shanghai Glory
Rabbit Investment Company Limited, 上海锦兔投资有限公司, (“Guarantor”), signs this
Agreement in the two Guarantor signature blocks and seals its signature with a
company chop or seal to evidence its agreement to the Guarantor provisions set
forth in Paragraph 1.a.(z) below, then upon and subject to the terms and
conditions hereinafter set forth, Licensor hereby grants to Licensee, and
Licensee hereby accepts, the right, license and privilege specified in Paragraph
S.5. of the Schedule to use the Playboy Properties in connection with, and only
with, the design, manufacture, advertisement, promotion, sale and distribution
of the Products in the Territory through the Distribution Channels.  Such right,
license and privilege is hereinafter referred to as the “License.”  It is
understood and agreed that while the manufacture of the Products may take place
outside the Territory, none of the Products may be advertised, promoted, sold or
distributed outside the Territory by Licensee.  Licensee acknowledges and
accepts that Licensee’s exclusivity is limited solely to the use of the
Exclusive Labels on the Products in the Product categories set forth in
Paragraph S.7. of the Schedule hereto and through the Distribution Channels set
forth in Paragraph S.6. of the Schedule hereto.


(z)           In order to induce Licensor to enter into this Agreement with
Licensee, Guarantor, Licensee’s parent company, hereby guarantees without any
limitation of any kind, the performance by Licensee of all the terms and
conditions of the Agreement, and, therefore, undertakes to be responsible to
Licensor, jointly and severally with Licensee for all liabilities of Licensee
arising out of its obligations under or in connection with this Agreement or by
reason of any breach thereof.  This Guarantee shall remain in force and may be
called upon by Licensor without requiring Licensor to commence any proceedings
of any nature against Licensee pursuant to the terms of the Agreement.


 
10

--------------------------------------------------------------------------------

 
 
(ii)           Anything in this Agreement to the contrary notwithstanding,
Licensor (on behalf of itself, its subsidiary and affiliated companies and its
third-party licensees) reserves:  (a) the right to produce or have produced the
Products to be used in the Territory specifically for promotional and
advertising purposes and not for sale, including, but not limited to, as product
placement in feature films, television and related platforms; (b) the right to
produce or have produced any or all of the Products and to advertise, promote,
sell and distribute the Products, in the Territory, through direct marketing
channels or sales (including, but not limited to, direct mail, catalog houses,
home shopping programs, infomercials and the like), premium sales, incentive
sales, home party plans or through any other means now known or hereafter
available; (c) the right to produce or have produced by any third party the
Products or similar products and to advertise, sell, promote and distribute the
Products through a Playboy-branded retail store located in the Territory; and
(d) the right to produce or have produced any or all of the Products and to
advertise, promote, sell and distribute any or all of the Products in the
Territory, via “Mobile Commerce.”  “Mobile Commerce” shall mean transactions
conducted on one or more mobile telecommunications networks exclusively within
the Territory and exclusively via the language of each country of the Territory
in “Mobile Device” presentations.  “Mobile Device” means a mobile, wireless
device existing as of the Commencement Date or developed thereafter that (i) is
intended to be mobile and not commonly used at a fixed location; and (ii) is
capable of receiving voice, data, and/or video communications.  The definition
of “Mobile Device” includes, without limitation, personal digital assistants
(PDAs), pagers, mobile phones and other devices receiving communications via
wireless fidelity (wi-fi) network and, for the avoidance of doubt, excludes all
non-mobile television devices or other devices that function as a receiver or
set-top box for a television-type broadcast or other signal, fixed display
device or fixed monitor.


(iii)           Licensee acknowledges that there are a number of authorized
Playboy-branded stores in various countries around the world.  In the event the
licensees for any such Playboy-branded stores wish to purchase any of the
Products from Licensee or its distributors for sale through the Playboy-branded
stores, Licensee may fulfill such orders subject to the provisions of this
Paragraph 1.a.(iii).  While fulfillment of such orders may consist of Licensee
or its distributors shipping the Products outside of the Territory, such
shipments of the Products to such authorized Playboy-branded stores outside of
the Territory will not be a violation of the Territory restrictions set forth in
this Agreement; provided, however, that (a) Licensee may not solicit such orders
outside of the Territory; (b) Licensee must report such sales separately on the
“Statements” (as defined in Paragraph 2.e.(i) hereof); (c) Licensee will include
such sales in the calculation of “Net Sales” for the purpose of computing
Minimum Net Sales  and Earned Royalties; and (d) Licensee must notify Licensor
in advance in writing of any such order and must obtain Licensor’s prior written
approval to fulfill such orders.  Further, in the event Playboy has opened or
opens, itself or through a third party, a Playboy-branded store in the
Territory, the licensee for such Playboy-branded store in the Territory may
source the Products or similar products through any third party anywhere in the
world and sell such Products or similar products through such Playboy-branded
store in the Territory and such sourcing and selling will not be a violation of
the License.


(iv)           Licensee will have the non-exclusive right to open
Playboy-branded retails stores, including flagship stores (flagship stores being
independently standing street level stores in prominent locations with a selling
space of not less than 5,000 square feet), in the Territory during the Term of
this Agreement; provided, however, that the details of any such retail store,
including, but not limited to location, design concepts, inventory, roll-out
plans for such retail stores, royalties on retail sales of products that may be
obtained from other vendors, and POS systems, (i) will be subject to Licensor’s
prior written approval, and (ii) must be evidenced in a separate retail store
license agreement, the terms and conditions of which will be subject to the
mutual agreement of the parties hereto, for each such retail store.


 
11

--------------------------------------------------------------------------------

 
 
(v)           Anything in this Agreement to the contrary notwithstanding,
Licensor shall have the right, and such right shall not be a violation of the
License, to enter into trademark license agreements directly with retailers for
retail stores solely located in the Territory, including, but not limited to,
the type of retailers set forth in Paragraph S.6. of the Schedule to this
Agreement, for the design, manufacture, advertisement, sale and distribution of
any other products and/or services not included in the License.  In addition,
Licensor shall have the right, and such right shall not be a violation of the
License, to enter into trademark license agreements directly with multi-national
retailers for the design, manufacture, advertisement, sale and distribution of
the Products hereunder, which sale and distribution of the Products bearing any
label including, but not limited to, the Exclusive Labels and other products and
services shall be directly through such retailers’ stores in the Territory.


(vi)           Licensee shall be responsible for and shall assume and pay for
all costs and expenses arising out of or in connection with Licensee’s
responsibilities, duties and obligations set forth in this Agreement, including,
but not limited to, those costs and expenses related to Licensee’s design,
manufacture, advertising, promotion, sale and distribution of the Products.


(vii)           Licensee understands that there are currently third parties with
rights to the PLAYBOY Label in the Territory.  In the event such rights become
available during the Term of this Agreement, and provided Licensee is in
compliance with the provisions of this Agreement, the PLAYBOY Label will be
added as a Trademark under Paragraph S.4. of the Schedule hereto upon Licensor’s
written notice.


b.           Term:


(i)           The term of the License and this Agreement (hereinafter referred
to as the “Term”) shall commence on the Commencement Date and shall expire at
midnight, Chicago time, on the Expiration Date, unless sooner terminated as
provided in this Agreement.


(ii)           On the conditions that:  (a) Licensee shall be in full compliance
with all of the terms and conditions of this Agreement, including, but not
limited to, the timely payment of all amounts required under this Agreement; (b)
the  total amount of the Earned Royalties payable to Licensor for License Year 4
(1/1/14 – 12/31/14) and License Year 5 (1/1/15 – 12/31/15 is ***** percent
(*****%) greater than the total amount of the  Guaranteed Royalties for License
Years 4 and 5; and (c) the Minimum Net Sales have been met or exceeded for each
License Year of this Agreement, Licensee will have the right to request
negotiations for a renewal of this Agreement by sending Licensor written notice
of its desire to commence such negotiations.  Licensee must provide Licensor
with such notice of its desire to renew this Agreement no later than April 1,
2015.  In the event Licensee fails to provide such notice by such date, Licensor
will be free to pursue such licensing opportunities with any third party without
obligation or liability to Licensee.  In the event Licensee provides such notice
by such date, Licensor and Licensee will commence negotiations for a renewal of
the License and this Agreement not later than April 15, 2015.  In the event that
Licensor and Licensee cannot reach agreement on the terms and conditions of such
renewal, including, but not limited to, Guaranteed Royalties, Earned Royalties
and Minimum Net Sales for each License Year of such renewal within not more than
thirty (30) days of the commencement of such negotiations, it will be
conclusively presumed that Licensor and Licensee cannot reach agreement and
Licensor will be free to pursue such licensing opportunities with any third
party without obligation or liability to Licensee, provided, however, that
during such thirty (30) days period, Licensee will have the opportunity to match
the principal commercial terms of any bona fide third-party offer received by
Licensor and which shall duly be communicated by Licensor to Licensee for this
purpose.  Anything in this Paragraph 1.b.(ii) to the contrary notwithstanding,
Licensor will be under no obligation to accept the principal commercial
conditions matched by Licensee.


 
12

--------------------------------------------------------------------------------

 
 
(iii)           Anything in this Agreement to the contrary notwithstanding, in
the event that Licensor’s corporate parent ceases to hold over fifty percent
(50%) of the equity in Licensor or Licensor’s Product Licensing Group, or in the
event that Licensor’s corporate parent sells, licenses or assigns Licensor’s
product licensing business to a third party, then the third party obtaining the
equity in Licensor or Licensor’s Product Licensing Group or the third-party
purchaser, licensee or assignee of Licensor’s product licensing business shall
have the right to terminate this Agreement upon twelve (12) months’ prior
written notice to Licensee.


c.           License Year and License Quarter:


(i)           For all purposes under this Agreement, a “License Year” shall be
each twelve (12) consecutive calendar month period commencing on each January
1st of the Term and ending at midnight, Chicago time, on each following December
31st of the Term, except that the first License Year will commence on the
Commencement Date and end at midnight, Chicago time, on December 31, 2011.  If
the expiration or termination of this Agreement is effective other than at the
end of any such period, then the final period ending on the effective date of
such expiration or termination shall be deemed to be a License Year.


(ii)           For all purposes under this Agreement, a “License Quarter” shall
be each three (3) consecutive calendar months of each License Year.  If the
expiration or termination of the License and this Agreement is effective other
than at the end of a License Year, then the final period ending on the effective
date of such expiration or termination shall be deemed to be a License Quarter.


d.           Territory:  The License shall extend only to the Territory, and the
use by Licensee of the Playboy Properties shall be confined to the
Territory.  Licensor shall have the right, but not the obligation, to terminate
this Agreement by deeming any sales or distribution of the Products or use of
the Playboy Properties by Licensee outside of the Territory to be an incurable
default under this Agreement.  Such sales of the Products or use of the Playboy
Properties shall include any sales by Licensee of the Products in the Territory
for resale outside of the Territory.


e.           Minimum Net Sales:  Notwithstanding anything in this Agreement to
the contrary, if Licensee’s Net Sales in any License Year are less than the
Minimum Net Sales for such License Year, then Licensor shall have the right to
either:  (i) declare the License to be non-exclusive as to the Exclusive Labels,
thereby giving Licensor the rights to design, manufacture, advertise, promote,
sell and distribute the Products bearing the Exclusive Labels in competition
with Licensee or otherwise grant any or all of such rights to one or more other
parties and/or delete the M PLAYBOY MANSION COLLECTION & Rabbit Head Design
Label and Home Products from the License; or (ii) terminate the License and this
Agreement by deeming the failure to attain the Minimum Net Sales to be an
incurable default under this Agreement.  Such declaration, deletion or
termination:  (a) shall be immediately effective upon the receipt by Licensee of
written notice from Licensor which shall be sent no later than forty-five (45)
days after Licensor’s receipt of the “Statement” for the end of each License
Year and which evidences such shortfall; and (b) shall have no effect upon the
amounts due and payable to Licensor for periods prior to or after such
declaration or termination.


2.           COVENANTS OF LICENSEE.


a.           Use:


(i)            Subject to Licensor’s prior approval as hereinafter required,
Licensee shall commence bona fide commercial sales of the Products as soon as
practicable after the Commencement Date, but in no event later than the Market
Date.  Licensee will promptly notify Licensor of the date of first sale of
Products in each country in the Territory together with associated details
concerning the distributor and/or sales agent (if any) and top customer accounts
pertaining to such sale.  Such notification shall be provided in


 
13

--------------------------------------------------------------------------------

 


writing.  If Licensee fails to commence such sales by the Market Date, Licensor
may treat such failure as an incurable default under this Agreement.  In the
event during any License Year, Licensee has not on a regular and ongoing
basis:  (y) sold and distributed one or more of the Products within all
categories of the Products under Paragraph S.7. of the Schedule; or (z) sold and
distributed the Products in all countries of the Territory, then Licensor shall
have the right to delete, from the Schedule upon not less than thirty (30) days’
prior written notice to Licensee, any Products which, any Product category from
which, or any country to which Licensee has not so sold and distributed.  In the
event that all Products are deleted from the Schedule or all countries are
deleted from the Territory, then the License and this Agreement will
automatically terminate due to an incurable default.  For purposes of
clarification, the sales discussed in this Paragraph 2.a.(i) are bona fide
commercial sales, which are volume sales to the Distribution Channels for sale
or distribution to consumers and will specifically exclude sample sales to
distributors or wholesalers.


(ii)            Except as otherwise provided in this Agreement, Licensee shall
not cause or authorize any use of the Playboy Properties in any area of the
world outside the Territory and shall not knowingly manufacture, sell or
otherwise deal with or distribute any of the Products on behalf of or to any
individual or entity that Licensee believes or has reason to believe intends or
intend or is or are likely to sell, deal with or distribute any of the Products
in any way outside the Territory.  Licensee shall ensure that all of its
distributors, whether affiliated or third-party, to which Licensee sells or
through which Licensee otherwise moves any Products are aware of all Territory
restrictions on the use of the Playboy Properties and the distribution of the
Products and shall obtain an executed “Distributor Contract” (as defined in
Paragraph 2.k.(ii) hereof) from all of its third-party distributors as set forth
in Paragraph 2.k.(ii) hereof.  Licensee shall immediately notify Licensor should
Licensee become aware that any of its distributors, whether third-party or
affiliated, have distributed or dealt with the Playboy Properties or Products in
any way outside the Territory.


(iii)           Licensee warrants and represents that it has and will continue
to have throughout the Term and the Sell-Off Period the legal right and
authority to enter into this Agreement and to assume and perform its duties and
obligations hereunder and that there is or are no, and Licensee shall not enter
into during the Term or the Sell-Off Period, if any, contract, agreement or
understanding with any individual or entity which would in any way restrict or
prevent Licensee from the performance of its duties and obligations under this
Agreement.


(iv)           Licensee shall be responsible for obtaining, at its own expense
prior to the Commencement Date, and maintaining at its own expense throughout
the Term, any and all licenses, permits and approvals (including governmental
and all other licenses, permits and approvals) necessary for Licensee to:  (a)
design, manufacture, advertise, promote, sell and distribute the Products; (b)
pay Guaranteed Royalties, Earned Royalties, Marketing Fund Payment required to
be made pursuant to the provisions of Paragraph 2.o.(i) hereof and taxes; and
(c) fulfill any and all other duties and obligations and exercise the rights of
Licensee under this Agreement.  In the event Licensee is unable, for any reason,
to obtain prior to the Commencement Date or maintain throughout the Term all of
such licenses, permits or approvals, such inability shall be an incurable
default under this Agreement.


(v)           Licensee will take all necessary actions to ensure that all
aspects of its obligations in connection with this Agreement comply with all
applicable state and local laws, rules and regulations.  Licensee will not
create, initiate, transmit or otherwise participate in the creation, initiation
or transmission of any unsolicited bulk email in connection with the
Products.  In addition, Licensee will comply with all applicable state laws
governing privacy, technology, software and trade secrets.


 
14

--------------------------------------------------------------------------------

 


b.            (i)           Maintaining Goodwill:  Licensee recognizes that the
Trademarks are associated with Licensor on a worldwide basis and, therefore,
Licensee shall, throughout the Term and the Sell-Off Period, constantly use its
best efforts in the advertising, promoting, selling, distributing and in all
other dealing with or disposal of the Products to protect the good name and
goodwill associated with the Trademarks and Licensor, and to obtain the greatest
Net Sales throughout the entire Territory and the entire Term and the Sell-Off
Period.  Should Licensee directly or indirectly take any action which negatively
affects or impacts the good name, goodwill or reputation of Licensor, Licensor
may deem such to be an incurable default by Licensee under this Agreement.


(i)           Compliance with Law:  Licensee shall not cause, condone or
authorize in any country of the Territory any violation of any federal, state or
local law or regulation, including, but not limited to, the United States
Department of the Treasury’s economic and trade sanctions, which include, but
are not limited to, any Executive Order Blocking Property of Certain Persons for
any reason in any country of the Territory set by the United States Department
of the Treasury Office of Foreign Assets Control.  All distributors of Licensee
must also agree in writing not to cause, condone or authorize any such
violations.  Any such violation by Licensee or any of its distributors shall be
an incurable default under the Agreement.  Licensee agrees to indemnify, protect
and hold harmless Licensor and Licensor’s parent, subsidiary and affiliated
entities and its and their employees, officers and directors for, from and
against any and all costs, claims, suits or causes of action arising out of or
in connection with any such violation.


c.           Distribution Channels:  The Products may only be sold in the
Territory through and only through the Distribution Channels and only pursuant
to Paragraph S.6. of the Schedule to this Agreement.  Except as otherwise set
forth in Paragraph 1.a.(v), Licensee acknowledges and agrees that nothing in
this Agreement shall prevent Licensor from using (or licensing to any third
party the right to use) (i) the exclusive Playboy Properties on or in connection
with the exclusive Products in any channel of distribution anywhere in the world
outside of the Territory, and (ii) the non-exclusive Playboy Properties on or in
connection with the non-exclusive Products or any goods similar to the
non-exclusive Products in any channel of distribution anywhere in the world
including the Territory.  Licensor shall have the sole and absolute discretion
to reasonably determine if a store, club or other distribution channel falls
within the definition of Distribution Channel.


d.           Payments:


(i)             Product Development Fee:  Licensee shall pay to Licensor a
non-refundable product development fee in the amount of *****; which fee shall
be payable within not more than fifteen (15) days following the date of
Licensee’s execution of this Agreement and will entitle Licensee to develop
Products between the Commencement Date and December 31, 2011.


(ii)            Guaranteed Royalties:  Licensee will pay to Licensor or its
designee Guaranteed Royalties in the amount and for each License Year specified
in Paragraph S.13. of the Schedule.  Guaranteed Royalties for each such License
Year shall be paid in accordance with Paragraph S.13. of the Schedule.  Under no
circumstances whatsoever will Licensor return to Licensee all or any part(s) of
Guaranteed Royalties, except as provided in Paragraph 8.b. hereof.  In the event
that Licensee is late in making any Guaranteed Royalty installment payment in
any License Year, and Licensee fails to remit such payment to Licensor within
not more than ten (10) days following the date of Licensor written demand for
such payment, Licensor will have the right upon written notice to Licensee to
accelerate the payment of the unpaid remaining Guaranteed Royalty installments
due and payable for the remainder of the License Year in which such installment
was late, which along with the past due amount will be due and payable to
Licensor within not more five (5) days after the date of such notice, and (z)
declare the Guaranteed Royalties due and payable for remaining License Years to
be payable in full


 
15

--------------------------------------------------------------------------------

 


on or before the first day of each such License Year, respectively.  Any such
notice from Licensor is without prejudice to Licensor’s default and termination
rights set forth in Paragraphs 7.a.(i) and 7.a.(ii).


(iii)           Earned Royalties:  Licensee shall pay to Licensor or its
designee Earned Royalties but only to the extent that for each License Year the
amount of the Earned Royalties exceeds Guaranteed Royalties for such License
Year. Earned Royalties shall be payable in accordance with the terms and
conditions of Paragraph 2.e. hereof.  In the event Licensee marks down its
standard invoice price for any Product in excess of thirty percent (30%), Earned
Royalties on such sales will be computed as if such invoice price was marked
down not more than thirty percent (30%).  In the event the amount of the Earned
Royalties exceeds the amount of the Guaranteed Royalties in any License Year,
Licensee may not use the amount of such overage as an offset against any other
minimums or guarantees hereunder including, but not limited to, any Guaranteed
Royalties due and payable in any other License Year.


(iv)           Interest:  Each sum, including, but not limited to, the product
development fee set forth in Paragraph 2.d.(i) above, Guaranteed Royalties and
Earned Royalties, that shall not be paid on the due date by Licensee shall bear
interest from such due date until the date on which such sum is paid in full at
an amount equal to four percent (4%) over the prime rate of interest as
established by JP Morgan Chase on the date such sums should have been paid.


(v)           Letter of Credit:  Licensee will deliver to Licensor, within not
more than twenty (20) days after the Commencement Date, an Irrevocable Stand-By
Letter of Credit (the “Letter of Credit”) in the amount of ***** to be effective
throughout the Term of this Agreement, in favor of Licensor confirmed and
advised through a bank designated by Licensor and on terms and in the form and
content as directed by Licensor, which shall include, but may not be limited to
the following terms and conditions:  (i) the Letter of Credit must contain the
condition that it will be automatically extended without amendment for
additional periods of twelve (12) months from the current or any future
expiration date unless notice is sent sixty (60) days from the expiry date to
the advising bank by authenticated swift and to Licensor by courier that the
Letter of Credit will not be renewed, (ii) that Licensor will have the right, at
any time, to draw upon the Letter of Credit if Licensee fails to make any
payment as provided under this Agreement; and (iii) that if during any term of
the Letter of Credit, a partial or full draw becomes necessary, the Letter of
Credit will automatically be reinstated to the original value pursuant to the
terms and conditions of this Paragraph 2.d.(v). of this Agreement.  Licensor
will give notice of its intention to draw on the Letter of Credit if Licensee
fails to make any payment due as provided under this Agreement.  Licensor must
receive the extended Letter of Credit not less than thirty (30) days before the
start of each such subsequent twelve (12) month period.  In the event the Letter
of Credit is not extended as set forth herein above, Licensor shall have the
right to draw from the current Letter of Credit the full amount of the Letter of
Credit and apply such amount to current and future payment obligations of
Licensee under this Agreement.  Such draw shall not be deemed to relieve
Licensee from having to obtain and maintain the Letter of Credit pursuant to the
provisions of this Agreement and Licensor shall still have the right to deem any
failure by Licensee to obtain and maintain the Letter of Credit pursuant to the
provisions of this Paragraph 2.d. to be an incurable default.  All costs and
expenses associated with such Letter of Credit, including, but not limited to,
opening, extending, amending and drawing fees, will be borne by
Licensee.  Licensee’s failure to provide Licensor with a Letter of Credit as
herein above provided shall be an incurable default under this Agreement.


e.           Statements and Payments:


(i)             Within not more than fifteen (15) days after each calendar month
during the Term and the Sell-Off Period, if any, or within ten (10) days of a
written request by Licensor Licensee shall furnish to Licensor or its designee a
complete and accurate


 
16

--------------------------------------------------------------------------------

 


statement in a format acceptable to Licensor and certified to be true by the
Chief Financial Officer of Licensee (hereinafter referred to as the “Statement”)
showing for such calendar month and the License Year through such period or for
the Sell-Off Period:  (a) a listing of Licensee’s accounts and the accounts of
Licensee’s affiliated and third-party distributors in the Territory and the
units and description of all of the Products sold and distributed to each such
account or otherwise disposed of by Licensee or by Licensee’s affiliated and
third-party distributors; (b) the computations of Net Sales on all such sales;
(c) the computation of the Marketing Fund Payment due and payable pursuant to
Paragraph 2.o.(ii) hereof and the Earned Royalties and the amount of Earned
Royalties due and payable; (d) the Marketing Spend made by Licensee pursuant to
Paragraph 2.o.(i) hereof and the details of all such expenditures, supported by
copies of vouchers and copies of all advertising for or relating to the period
covered by such Statement; and (e) an accounting of Holograms (as hereinafter
defined) comprising identification of the quantity of Holograms placed on
Product sold or otherwise distributed (with an explanation of where the Product
was distributed to), the quantity of Holograms placed on Product in inventory,
and the quantity of Holograms in storage and not yet placed on Products, as well
as the corresponding Hologram numbers for each of the above.  When, during any
License Year, the amount of Guaranteed Royalties for such License Year has been
exceeded by Earned Royalties for such License Year, Licensee shall commence
payment of Earned Royalties.  Licensee shall pay all accrued and unpaid Earned
Royalties by remittance accompanying each of the Statements.


(ii)           As used in this Agreement, the term “Net Sales” means the gross
wholesale invoice price charged by Licensee or any of Licensee’s subsidiary or
affiliated companies to unrelated, unaffiliated third-party customers or
consumers for the Products less (x) refunds, credits and allowances actually
made or allowed to customers for returned defective Products; and (y) value
added tax assessed on sales (only where applicable). No other deduction or
recoupments of any kind shall be deducted from the gross wholesale invoice
price, including by way of example, cash discounts, early payment discounts,
year-end rebates, costs incurred in manufacturing, selling, distributing,
shipping or handling Products, advertising (including cooperative and
promotional allowances, fixturing, merchandising guides, displays and/or the
like), uncollectible accounts, commissions, rush-transportation costs on
otherwise late deliveries, make-good costs for defective product, design errors
or lost or damaged product.  Products will be considered “sold,” and, therefore,
subject to inclusion in the calculation of Earned Royalties, as of the date on
which such Products are invoiced, shipped or paid for, whichever first
occurs.  For the avoidance of doubt, there will be no deduction from “Net Sales”
for uncollectable accounts.


(iii)           In the event the percentage of returns of Products in any
License Year exceeds twenty percent (20%) of Net Sales for such License Year,
then Licensor may elect to treat such an occurrence as an incurable default by
Licensee under this Agreement.


(iv)           Licensee acknowledges that any significant reduction in the
wholesale price (or the retail price where Licensee sells directly to the
public) or material liquidation of the Products would cause serious and perhaps
irreparable harm to Licensor and Licensor’s business activities and reputation
in the Territory.


(v)           If Licensee sells any of the Products to any individual or entity
that is directly or indirectly owned or controlled by Licensee or is under
common ownership with Licensee, in whole or in part, the invoice price used to
compute Net Sales hereunder shall be the invoice price that would have been
charged to an unrelated purchaser in an arm’s-length transaction for such
Products.


 
17

--------------------------------------------------------------------------------

 


(vi)           (a)           All Guaranteed Royalty and Earned Royalty payments
Licensee is required to make by the terms of this Agreement shall be made by
wire transfer in United States Dollars in cleared funds to the Collecting Agent
by bank transfer to the following account


Bank:
*****
Branch:
*****
Account name:
*****
Account number:
*****
Swift Code:
*****



All Marketing Fund Payments Licensee is required to make by the terms of this
Agreement shall be made by wire transfer in United States Dollars in cleared
funds to Licensor by bank transfer to the account specified by Licensor from
time to time.


Any and all costs associated with the wire transfer payments shall be borne by
Licensee.  Licensee will remit the gross amount of the Guaranteed Royalties and
Earned Royalties.  In the event any withholding or similar taxes are due in
respect of any royalty or other payments hereunder, the amount of such payments
will be grossed up such that Licensor will receive the same amount of royalty or
such other payment as if such withholding or similar tax(es) had not
applied.  Licensee shall pay any withholding or similar taxes in a timely manner
and shall promptly provide Licensor with a receipt evidencing such payment.


(b)           Licensor and Licensee agree that the Licensor will not be liable
for any withholding tax, including any interest, penalties or other associated
costs, relating to any withholding obligation imposed by the government or
taxing authority of any country, state, province, municipality or any other
government jurisdiction arising as a result of this Agreement.  Licensee further
agrees to indemnify, reimburse and otherwise hold harmless, Licensor for any
such costs imposed on Licensor.  Licensee’s obligation to pay taxes shall
survive any expiration or termination of this Agreement.  In the event payments
in the manner provided in this Paragraph 2.e. shall become impossible or illegal
by reason of the action of governmental authority, and such impossibility or
illegality shall remain in force for a period of ninety (90) consecutive days,
then, at Licensor’s option, this Agreement may be terminated; and whether or not
Licensor exercises such option, while such restrictions remain in effect, all
payments due Licensor shall be made to an account in the Territory, or elsewhere
where permitted by law, to be designated by Licensor.


(c)           In determining the proper rate of exchange to be applied to the
payments due hereunder, it is agreed that:


(1)           Licensee shall calculate Earned Royalties on a calendar month
basis in local currency (with each such month considered to be a separate
accounting period for the purpose of computing Earned Royalties);


(2)           Licensee shall compute a conversion of each such monthly total
into United Stated currency utilizing the mid-range rates as quoted by Reuters
and other sources as published from Bank of America on the last business day of
each relevant calendar month;


(3)           The converted amounts (in U.S. currency) shall be added together
on a cumulative basis and will be reflected in the Statement required under this
Paragraph 2.e.


 
18

--------------------------------------------------------------------------------

 
 
f.           Records and Audit:  Licensee shall:  (i) keep accurate books of
account and records (including but not limited to utilization of consecutively
numbered invoices which reconcile to each Statement and Licensee’s general
ledger) covering all transactions relating to or arising out of the License and
this Agreement (which books and records shall be maintained separately from
Licensee’s documentation relating to other items manufactured or sold by
Licensee); and (ii) permit Licensor or its nominees, employees, agents or
representatives to have full access to such books and records in order to
inspect such books and records at all reasonable hours of the day and upon prior
written notice to Licensee, to conduct an examination of and to copy (at
Licensor’s expense), all such books and records; provided, however, that
Licensor will keep, and require its nominees, employees, agents and
representatives to keep, such information confidential subject to all applicable
governmental laws, rules and regulations and except to the extent that such
information may be shared with Licensor’s auditors and lawyers and may be used
in connection with any lawsuit or other cause of action arising out of this
Agreement.  Licensee shall maintain in good order and condition all such books
and records for a period of two (2) years after the expiration or termination of
the License and this Agreement or, in the event of a dispute between the parties
hereto, until such dispute is resolved, whichever date is later, and such books
and records shall be kept at the address stated in Paragraph S.20. of the
Schedule, except as such address may be changed from time to time in accordance
with Paragraph 9.b. hereof.  Receipt or acceptance by Licensor of any Statement
furnished pursuant hereto or any sums paid by Licensee hereunder shall not
preclude Licensor from questioning the correctness thereof at any time, and if
one or more inconsistencies or mistakes are discovered by Licensor in such
Statement, it or they shall be rectified in an amended Statement received by
Licensor no later than ten (10) days after the date of receipt by Licensee of
notice of that which should be rectified.


g.           Expenses of Conducting Examinations:  If any inspection or
examination referred to in Paragraph 2.f. hereof discloses, or Licensor or
Licensee otherwise discovers, an underpayment of Earned Royalties or Marketing
Fund Payments required to be made pursuant to the provisions of Paragraph
2.o.(ii) hereof or either thereof, the amount of such underpayment shall be paid
by Licensee to Licensor no later than thirty (30) days after receipt of notice
or knowledge thereof by Licensee.  In the event of such an underpayment by
Licensee in excess of nine percent (9%) in any License Year, then Licensor may
elect to treat such occurrence as an incurable default by Licensee under this
Agreement.  If such inspection or examination:  (i) discloses or Licensor or
Licensee otherwise discovers an overpayment of Earned Royalties or Marketing
Fund Payment or either thereof (or, pursuant to Paragraph 8.b. hereof, an
overpayment of Guaranteed Royalties), the amount of such overpayment shall be
credited against future payment of any or all of the Guaranteed Royalties,
Earned Royalties and Marketing Fund Payment or, in the event of the expiration
or termination of the License and this Agreement and there is or are no such
future payments, such amount shall be paid by Licensor to Licensee not later
than thirty (30) days after the discovery thereof by Licensor, subject to
Licensor’s rights of setoff, recoupment and counterclaim; or (ii) reveals that
for the period covered by such inspection or examination there is an error of
ten percent (10%) or more in the Earned Royalties, the Marketing Spend or the
Marketing Fund Payment previously reported on the Statement(s) as being due from
Licensee, all expenses involved in the conducting of such inspection or
examination shall be borne by Licensee.  Licensee shall pay to Licensor the
amount of such expenses no later than ten (10) days after Licensee’s receipt of
Licensor’s invoice therefor.  If such error is less than ten percent (10%), such
expenses shall be borne by Licensor.


h.           Product Quality:  Licensee hereby warrants and agrees that the
Products designed, manufactured, advertised, promoted, sold or distributed under
this Agreement shall bear the Playboy Properties faithfully produced and shall
meet the high standards of quality, workmanship, material, design, size, color
and style established by Licensor from time to time and in accordance with the
terms and conditions of this Agreement.  Licensee will not knowingly or
negligently cause or authorize any or all of the Products not conforming to this
Agreement to be sold or distributed, as doing so may adversely affect Licensor’s
goodwill in the Trademarks and any such non-conforming Products shall be
destroyed at Licensee’s expense.  All of the Products shall conform to and
comply with, in all respects, all applicable, state and local laws, rules and
regulations governing the design, quality, labeling and safety of such
Products.  Licensee shall not cause, condone or authorize:  (i) the use of any
substandard or offensive materials in or in


 
19

--------------------------------------------------------------------------------

 


connection with any of the Products; (ii) any violation of any applicable, state
or local law or regulation, including, but not limited to, provisions thereof
imposing advertising standards or requiring trade or content description of the
Products; or (iii) the use of the Playboy Properties or any other word, device
or symbol associated in any way with any or all of Licensor and its subsidiaries
and affiliates in connection with any product or activity that is not the
subject of the License and this Agreement.


i.           Approval of Products and the Materials:


(i)           Licensee understands and agrees that each of the Products and any
other items bearing the Playboy Properties or intended for use in connection
with the Products and the advertisement and promotions of the Products
(hereinafter collectively referred to as the “Materials”) must be approved in
advance by Licensor.  The Materials include, but are not limited to, prototypes,
photography, shop-in-shop signs, catalogs, booklets, posters, shopping bags,
cartons, containers, labels, wrappers, packaging and other inner and outer
packaging materials, fixtures, displays, artwork and printing, advertising,
sales, marketing and promotional materials.  Licensee shall, at its own expense,
submit to Licensor or its designee for written approval, samples of each of the
Products and the Materials at each stage of development thereof, which shall
include, but not be limited to:  (a) an initial sketch or photograph; (b) a
sample prototype (pre-production sample) or equivalent acceptable to Licensor;
and (c) two final production-quality samples of that which will be mass produced
or manufactured.  Licensee must obtain Licensor’s written approval of each stage
of development before proceeding to the next stage, and in no event shall
Licensee commence or permit the mass manufacture, advertising, promotion, sale
or distribution of any of the Products or the Materials unless and until
Licensee has received Licensor’s written approval of the samples provided
pursuant to (b) of this Paragraph 2.i.(i).  In the event Licensor fails to
provide its approval or disapproval of any or all things submitted to Licensor
pursuant to this Paragraph 2.i.(i) within fourteen (14) days of Licensor’s
receipt thereof, Licensee may send written notice to Licensor advising no
response was received.  If Licensor does not respond within five (5) days of
Licensor’s receipt thereof, then Licensor shall be deemed to have given
disapproval.  Licensor shall not unreasonably withhold approval of the Products
or Materials.  In the event Licensee fails to provide the two final
production-quality samples pursuant to (c) of this Paragraph 2.i.(i), Licensor
may either purchase the two final production-quality samples and Licensee shall
immediately pay Licensor for all related costs and expenses incurred by Licensor
including the purchase prices and all delivery and shipment costs or such
Products or Materials shall be considered unapproved.


(ii)           Licensee understands and agrees that if Licensor approves any
Products or Materials for production or manufacture, such approval shall be
valid for one season only.  In each and every season that Licensee seeks to
manufacture, advertise, promote, sell or distribute previously approved Products
or Materials, Licensee must resubmit such Products or Materials to Licensor for
written approval.  When resubmitting Products or Materials for approval for
another season, Licensee shall utilize the same Product style number/
designation for the Products or Materials and shall indicate that such Products
and/or Materials were previously approved for production and/or manufacture.  If
Licensee fails to resubmit Products or Materials for approval and manufactures,
promotes, or sells such Products or Materials in a season for which Licensor has
not granted written approval, then such Products and Materials shall be
considered unapproved.


(iii)           Licensee shall not use the same style number/designation on more
than one style or design for Products or Materials.  The determination as to
whether Products or Materials conform to a prior submission for the same style
number/designation in all respects, including without limitation, with respect
to materials, colors, workmanship, dimensions, styling, detail and quality, and
whether Licensee should have used a different style number/designation because
of variations shall be made by Licensor in its sole and absolute
discretion.  Licensee shall not use an approved style number/designation in


 
20

--------------------------------------------------------------------------------

 


connection with non-conforming Products or Materials.


(iv)           To ensure that each of the Products and the Materials are
constantly maintained per season, per License Year in conformance with the
samples previously approved for such season in such License Year pursuant to
this Paragraph 2.i., Licensee shall, within seven (7) days of receipt of a
request from Licensor, send or cause to be sent to Licensor at Licensee’s
expense:  (a) such actual samples requested by Licensor of the Products and the
Materials Licensee is using, manufacturing, selling, distributing or otherwise
disposing of; and (b) a listing or revised listing of each location where any of
the Products and the Materials or either thereof are designed, manufactured,
stored or otherwise dealt with, except to the extent such listing or revised
listing duplicates currently accurate information provided pursuant to Paragraph
2.i.(iii) hereof.  Upon written notice to Licensee, Licensor and its nominees,
employees, agents and representatives shall have the right to enter upon and
inspect, at all reasonable hours of the day, any and all such location(s) and to
take, without payment, such samples of any of the Products and the Materials as
Licensor reasonably requires for the purposes of such inspection.


(v)           If any of the Products or Materials sent or taken pursuant to
Paragraph 2.i.(ii) above or that otherwise come to the attention of Licensor
does or do not conform in Licensor’s sole opinion to the previously approved
samples for the relevant season in the relevant License Year, Licensor shall so
notify Licensee, in writing, specifying in what respect such of the Products or
Materials is or are unacceptable.  Immediately upon receipt of such notice,
Licensee shall suspend all manufacture, sale and distribution of and shall
obtain back from Licensee’s accounts all such Products and Materials and shall
not resume the manufacture, sale or distribution thereof unless and until
Licensee has made all necessary changes to the satisfaction of Licensor and has
received Licensor’s written reapproval of each of such Products and Materials.


(vi)           All of the Products and the Materials that are not approved by
Licensor or that are determined by Licensor to be unapproved, non-conforming or
unacceptable shall not be sold, distributed or otherwise dealt with by
Licensee.  All such Products and Materials may be confiscated, seized and/or
destroyed by Licensor or, if directed by Licensor, by Licensee at Licensee’s
cost and expense, with an appropriate certificate of destruction furnished by
Licensee.


(vii)           Any and all sales, distribution or use by Licensee of
unapproved, non-conforming or unacceptable Products or Materials shall not only
constitute an incurable default under the terms of this Agreement, but such
Products or Materials also shall be considered unlicensed and an infringement of
Licensor’s proprietary rights, and Licensor shall have the right to bring legal
action against Licensee for any and all remedies available to Licensor in
addition to the remedies available under this Agreement.


(a)           So that there is no misunderstanding regarding the approval
process, Licensee hereby agrees that in the submission of requests for approvals
of proposed Products, unless Licensor gives written approval in advance,
Licensee will:  [1] use an Image in its entirety; [2] not crop the Image; [3]
reproduce the Image with fidelity to the original; [4] not distort or mutilate
the Image; and [5] not create a reproduction of the Image which would be
prejudicial to the honor or reputation of the artist.  Licensee further
acknowledges that there may be certain works of art which Licensor, in its sole
discretion, may determine are not appropriate for use on the
Products.  Licensor’s refusal of an approval request based on a violation of any
of the foregoing shall be a legitimate reason for the refusal of an approval
pursuant to this License and the Agreement.


(b)           Licensor shall have final approval with respect to the following
elements of the Products:


(i)           Selection of Licensor’s Images for use on the Products.


 
21

--------------------------------------------------------------------------------

 
 
(ii)           Manipulation and adaptation of the Playboy Properties for
reproduction on the Products.


(iii)           Approval of “strike offs” or other pre-production samples as the
parties may agree.


(iv)           Approval of actual materials to be used for manufacture of the
Products.


(c)           It is specifically agreed by Licensee that there shall be no
approval by default.  Products may not be manufactured unless there is a written
approval by Licensor.


(viii)           Licensee agrees and acknowledges that Licensor shall own all
right, title and interest to the sample prototypes, final production-quality
samples, and actual samples submitted by Licensee pursuant to this paragraph
(the “Samples”).  Licensor may store, display, destroy, sell (including without
limitation sample sales to the trade), or otherwise dispose of the Samples as
determined by Licensor in its sole discretion and without any obligation or
payment to Licensee.


j.           Title and Protection and Preservation of Playboy Properties and
Copyrights:


(i)           Licensee hereby acknowledges each of the following:  the great
value of the goodwill associated with the Trademarks; the worldwide recognition
thereof; that the proprietary rights therein and goodwill associated therewith
are solely owned by and belong to Licensor; that the Trademarks and other
related words, devices, designs and symbols are inherently distinctive or have
secondary meaning firmly associated in the mind of the general public with
Licensor, its subsidiaries and affiliates and its or their activities; and that
all additional goodwill associated with the Trademarks created through the use
of such Trademarks by Licensee shall inure to the sole benefit of
Licensor.  During and after the Term, Licensee shall not:


(a)           attack or question the validity of, or assist any individual or
entity in attacking or questioning, the title or any rights of or claimed by
Licensor, its subsidiaries and affiliates and their respective licensees and
sublicensees in and to the Playboy Properties or any other trademarks,
copyrights or such other intellectual or intangible property associated or
connected with any or all of Licensor, its subsidiaries and affiliates, their
publications, published material, activities, licensees and sublicensees;


(b)           directly or indirectly seek for itself, or assist any third party
or parties to use or acquire, any rights, proprietary or otherwise, in any
patent, trademark, copyright or such other intellectual or intangible property
so associated or connected (including without limitation URLs and domain names),
without the prior written approval of Licensor;


(c)           in any way seek to avoid Licensee’s duties or obligations under
this Agreement because of the assertion or allegation by any individual(s),
entity or entities that any or all of the Playboy Properties are invalid or by
reason of any contest concerning the rights of or claimed by Licensor; or


(d)           file or prosecute one or more trademark applications regarding
Licensee’s use of the Playboy Properties, unless first requested to do so in
writing by Licensor.  (Licensee will cooperate with Licensor in connection with
any and all such filings in the Territory.)


(ii)           Licensee shall:


 
22

--------------------------------------------------------------------------------

 
 
(a)           use the Playboy Properties as permitted under this Agreement in
the Territory strictly in accordance with the legal requirements in the
Territory.  At Licensor’s request, Licensee shall cooperate fully with Licensor
in preparing and causing to be recorded in the Territory registered user
agreements and all other documents or filings which may be necessary or
desirable to evidence, protect and implement the rights of or claimed by
Licensor pursuant to this Agreement.  In the event of any ambiguities between
any registered user agreement or other similar document or filing and this
Agreement, the terms and conditions of this Agreement shall govern and
control.  Upon expiration or termination of this Agreement for any reason
whatsoever, Licensee shall execute and file any and all documents, as required
and directed by Licensor, terminating any and all registered user agreements or
other filings.  Licensee hereby authorizes and empowers Licensor to terminate
all registered user agreements in the event of expiration or termination of this
Agreement on Licensee’s behalf and in Licensee’s name;


(b)           affix or imprint irremovably and legibly on each of the Products
and on or within all of the Materials such Playboy Properties, trademark
notices, copyright notices, legends and Licensor’s Hologram as Licensor directs;


(c)           manufacture, sell, distribute or otherwise deal with the Materials
solely in connection with the Products (except for any or all of the Materials
which do not bear one or more of the Playboy Properties or otherwise are not
associated with any or all of the Products by virtue of, but not limited to,
such things as design, color or content); and


(d)           not cause or grant permission to any third party or parties to
acquire any copyright or other proprietary right in connection with any word,
device, design or symbol used by Licensee in connection with any of the Products
or the Materials.


k.           Right to Subcontract, Licensee Financial Statements and Lists of
Sources and Accounts:


(i)           Licensee may subcontract the manufacture of any or all component
parts of any or all of the Products bearing the Playboy Properties pursuant to
this Agreement, provided:  (x) Licensee notifies Licensor in advance of any
intended supplier/subcontractor and obtains Licensor’s prior written approval of
such supplier/subcontractor; (y) Licensee obtains from each such
supplier/subcontractor an executed written agreement in the form attached hereto
and made a part hereof as Exhibit C; and (z) furnishes a copy of each such
executed agreement to Licensor. Licensee shall comply, and shall procure any
supplier/subcontractor to comply, with the Code of Conduct set out in Exhibit D
in connection with the manufacture, packaging, supply and distribution of
Products.


(ii)           Licensee may subcontract with a third-party distributor for the
distribution of the Products in the Territory pursuant to this Agreement,
provided:  (x) Licensee notifies Licensor in advance of any intended third-party
distributor and obtains Licensor’s prior written approval of any such
third-party distributor; (y) Licensee obtains from each Licensor-approved
third-party distributor an executed written agreement (the “Distributor
Contract”) attached hereto and made a part hereof as Exhibit E; and (z) Licensee
furnishes a copy of each Distributor Contract to Licensor.  For purposes of this
Paragraph 2.k.(ii), third-party distributors shall not include any distribution
entity which is wholly-owned or controlled by Licensee.  However, nothing
contained in this Paragraph 2.k.(ii) shall be construed to relieve Licensee of
its obligation and responsibility to ensure that its distributors, whether
third-party or wholly or partially owned, perform their duties in accordance
with the terms and conditions of this Agreement and the Distributor Contract,
including, but not limited to approved distribution channels and Territory
restrictions.  Licensee shall be responsible to Licensor for any violations by
its distributors, whether third-party or affiliated, of the terms and conditions
of this Agreement (which responsibility shall be included as part of Licensee’s
obligations under Paragraph 2.n.(i) hereof) or the Distributor Contract.


 
23

--------------------------------------------------------------------------------

 


In the event of any such violation, Licensor shall have the right, but not the
obligation, to require Licensee to:  (i) immediately terminate, upon receipt of
written notice from Licensor, the Distributor Contract with such distributor;
and (ii) immediately and permanently cease supplying any or all of the Products
to such distributor.  In the event Licensee fails to terminate the Distributor
Contract with such distributor immediately upon Licensee’s receipt of Licensor’s
notice or fails to cease supplying any or all of the Products to such
distributor, Licensor shall have the option, but not the obligation to terminate
the License and this Agreement, immediately upon receipt by Licensee of written
notice, by deeming any such failure to be an incurable default by Licensee under
this Agreement.  In addition, Licensee shall be responsible for obtaining from
each of its distributors, whether third-party or affiliated, a complete listing
of each such distributor’s inventory of the Products on hand at the time of
termination or expiration of this Agreement and upon the expiration or
termination of the “Sell-Off Period” (if any) and supplying a copy to Licensor
of such inventory listing within the time frames set forth in Paragraph 8.d.
hereof.


(iii)           With the Statement submitted at the end of each License Year
pursuant to Paragraph 2.e.(i) hereof and at any other time so requested by
Licensor during the Term and the Sell-Off Period, Licensee shall provide
Licensor with:  (a) copies of Licensee’s most recent audited financial
statements (including without limitation footnotes) and annual reports, 10-K’s,
balance sheets or other similar documents that indicate Licensee’s financial
status; and (b) an updated list of the names and addresses of all manufacturing
sources, subcontractors, distributors, suppliers, dealers, wholesalers,
retailers, accounts and others which have been engaged in the design,
manufacture, advertising, promotion, sale, distribution or other dealings with
any or all of the Products and the Materials during the Term and the Sell-Off
Period or either thereof.  Such list shall, if so requested by Licensor, contain
the full specification of all designs or trademarks that may be involved,
directly or indirectly, in the manufacture, production or distribution of any or
all of the Products and the Materials.


l.           Inventory and Holograms:


(i)           Insofar as reasonable, Licensee shall at all times during the Term
be able to fulfill all orders for the Products promptly and yet not have an
excessive inventory on hand at the time of the expiration or termination of the
License.  Within forty-five (45) days after each License Year or within ten (10)
days of receipt of a request from Licensor, Licensee will furnish Licensor with
a complete and accurate statement (the “Inventory Statement”) signed by the
Chief Financial Officer of Licensee, setting forth in detail the quantities and
description of each of the Products in work in process and finished goods
inventories of the Products and the locations thereof.


(ii)           All Products shall have affixed to the label, hang tag,
packaging, or elsewhere on the Products, as approved by Licensor, Licensor’s
official hologram (“Hologram”).  Licensee shall purchase Holograms from
Licensor’s official Hologram supplier (“Hologram Supplier”) (which Licensor may
change from time to time in its sole discretion and upon written notice to
Licensee) through completed purchase orders (“Purchase Orders”) which shall be
sent to Licensor with a report (hereinafter referred to as the “Hologram
Report”) identifying (a) the quantity of Holograms used on Products sold by
Licensee or otherwise distributed (with an explanation of where such Products
were sold or distributed) since the prior submission of a Purchase Order; (b)
the quantity of Holograms on Products on hand and intended for placement on
Products in process; and (c) the requested quantity of Holograms.  Licensor
(itself or through the Hologram Supplier) may withhold approval of Purchase
Orders if Licensee fails to provide the Hologram Report.  Licensor (itself or
through the Hologram Supplier) may reject


 
24

--------------------------------------------------------------------------------

 


Licensee’s Purchase Orders, if, in Licensor's sole and absolute discretion, the
Hologram request is excessive or otherwise inconsistent with (i) the sales
information in Licensee's Statements; (ii) royalty payment history; (iii)
submissions for Products approvals; or (iv) Inventory Statements.  Licensee
shall pay for all Hologram costs and expenses, including without limitation
shipping and handling costs, required by Licensor’s Hologram Supplier.  If
Licensee, directly or indirectly, ships, sells or otherwise distributes Products
without Licensor’s approved hang tags and Holograms, Licensee shall be in
default of this Agreement.  Licensee agrees that any and all such Products may,
at Licensor’s sole and absolute discretion, be treated as unapproved and/or
counterfeit merchandise and may be seized, confiscated, and/or
destroyed.  Within ten (10) days of receipt of a request from Licensor, Licensee
will furnish to Licensor or its designee a report in a format acceptable to
Licensor identifying (a) the quantity of Holograms used on Products sold by
Licensee or otherwise distributed (with an explanation of where such Products
were sold or distributed); and (b) the quantity of Holograms on Products on hand
and intended for placement on Products in process.  If Licensor determines that
a significant discrepancy (i.e., larger than two percent (2%) of Licensee’s
then-current inventory of holograms) exists between (i) the total quantity of
Holograms used on Products sold, Products on hand, and Products in process; and
(ii) the quantity of Holograms sent to Licensee, such discrepancy shall be an
incurable default under the terms and conditions of this Agreement.


(iii)           Licensee shall at all times during the Term and the Sell-Off
Period be responsible for the safekeeping, protecting, and tracking of the
inventory of Licensor’s Holograms, including any actions or inactions taken by
Licensee's manufacturing sources, subcontractors, distributors, suppliers,
dealers, and/or wholesalers regarding the Holograms.  If any Holograms sent to
or for Licensee are misplaced, lost, stolen, or misused, in any manner
whatsoever (including use on unapproved, non-conforming or unacceptable Products
or Materials pursuant to Paragraph 2.i. hereof), Licensee shall be in default of
this Agreement.  Licensee shall be responsible for and shall pay Licensor for
any and all reasonable and necessary expenses incurred by Licensor to recover
such Holograms, including without limitation, legal fees and costs,
investigative fees and costs, and/or expenses to purchase unapproved Products
bearing such Holograms to have the Products removed from commerce, or to
otherwise protect Licensor’s rights.


m.           Playboy Properties and Non-Competitive Brands:


(i)           During and after the Term, Licensee shall not use, cause or
authorize to be used any word, device, design, slogan or symbol confusingly
similar, in whole or in part, to any or all of the Playboy Properties, or any
permutation of the Playboy Properties.  During the Term and the Sell-Off Period,
any or all of the following shall not be used on or in connection with the
Products or the Materials without Licensor’s prior written consent:  (a)
portions or permutations of any or all of the Playboy Properties; (b) secondary
marks; or (c) new words, devices, designs, slogans or symbols.  Upon such
authorization by Licensor and use by Licensee, any use by Licensee of a portion,
permutation, secondary mark, word, device, design, slogan and/or symbol shall
inure to the benefit of the Licensor, shall be the property of Licensor and
shall be included as one of the Playboy Properties subject to this
Agreement.  Should Licensee create or develop any advertising, promotion,
packaging or trade dress unique to the Products, all such advertising,
promotion, packaging or trade dress shall be the property of Licensor and shall
not be used by Licensee on or in connection with any other product or
merchandise during and after the Term.  No later than ten (10) days after
expiration or termination of this Agreement or at any other time Licensor so
requests, Licensee will assign to Licensor, without charge, all of Licensee’s
right, title and interest (including without limitation all goodwill associated
therewith and all copyrights) in and to such advertising, promotion, packaging
or trade dress and shall cooperate fully with Licensor in preparing and
recording whatever documentation may be necessary or desirable or requested by
Licensor to effect such assignment.


 
25

--------------------------------------------------------------------------------

 


(ii)           Without Licensor’s prior written consent, Licensee shall not
design, manufacture, advertise, promote, distribute, sell or deal with in any
way in the Territory any product or material that is or are in Licensor’s
reasonable judgment competitive with or confusingly similar to any or all of the
Products and the Materials.


(iii)           Licensee shall not use color combinations, designs, styles, logo
treatments, graphics or packaging unique to any or all of the Products on or in
connection with any other product, and Licensee, without charge, will assign to
Licensor ownership of all right, title and interest, including, but not limited
to, all rights of copyright and trademark (including goodwill associated
therewith), that Licensee has acquired or may acquire in such color
combinations, designs or styles no later than ten (10) days after expiration or
termination of this Agreement or at any other time Licensor so requests.


(iv)           Licensee hereby assigns, transfers and conveys to Licensor, to
the maximum extent permitted by applicable law, all of Licensee’s right, title
and interest, including, but not limited to, all rights of copyright, trademark
(including goodwill associated therewith), trade secret and any other rights in
and to all aspects of the Products created by Licensee under or in connection
with this Agreement so that Licensor shall be the sole owner of all such rights
therein.  Licensee shall, upon the reasonable request of Licensor, either during
the Term or at any time thereafter, execute and deliver to Licensor whatever
documentation Licensor may request to effect such assignment, transfer or
conveyance.  Licensee shall not have any rights to use any of the elements
uniquely developed by Licensee for the Products itself or in connection with any
third party following expiration or termination of the Agreement.  In the event
Licensee engages, employs or utilizes artists, designers or other third parties
(collectively, the “Designers”) to develop Products and/or Materials, Licensee
shall obtain a written assignment, and shall supply Licensor with a copy of each
such assignment, from any Designer in favor of Licensor under which all of such
Designer’s right, title and interest, including, but not limited to, all rights
of copyright, trademark, and all rights in and to all aspects of the Products
(including trade secret protection), in and to such Designer’s work product is
transferred and conveyed to Licensor to the maximum extent permitted by
applicable law so that Licensor will be the sole owner of all rights therein.


(v)           Licensee shall not during the Term of this Agreement enter into
any retail business or business arrangement involving retail identified with or
by the names or trademarks of any men’s lifestyle publications, products or
services *****.  In the event Licensee commences any such dealing with any such
publications, whether directly or indirectly, or in the event the publishers or
any substantial holder of the interest in any such publication or in any men’s
sophisticate publication ***** acquires or otherwise comes to hold any financial
or equity interest in Licensee, Licensor shall have the right to terminate this
Agreement as the result of an incurable default.


n.           Indemnification and Product Liability Insurance:


Licensee shall:


(i)           indemnify, defend and hold harmless Licensor, its subsidiaries and
affiliates, their respective shareholders, licensees and franchisees and the
agents, officers, directors and employees of each and Licensor’s Agent
(hereinafter collectively referred to as “Indemnitees”) from all costs, claims,
suits, losses, damages and expenses (including without limitation attorneys’
fees and litigation or other expenses) arising out of or in connection
with:  (a) the design, manufacture, advertising, promotion, sale or distribution
of or any other dealing whatsoever with the Products or Materials (including,
but not limited to, any breach of Licensee’s obligations under Paragraph S.6. of
the Schedule); (b) any alleged action or failure to act whatsoever by Licensee;
(c) any alleged defect in any or all of the Products; (d) any alleged
non-conformity to or non-compliance with any applicable law pertaining to the
design, quality, safety, advertising, promotion or marketing of any or all of
the Products and the Materials; or (e) any breach by Licensee of


 
26

--------------------------------------------------------------------------------

 


any of its representations, warranties or undertakings hereunder;


(ii)           obtain and maintain, at Licensee’s own expense, product liability
insurance satisfactory to Licensor in the minimum amount of One Million U.S.
Dollars (U.S.$1,000,000) of primary and umbrella coverage from one or more
insurance companies, each with a Best’s rating of “A” (or better), and qualified
to transact business in the Territory (each such insurance policy shall name
each of the Indemnitees as additional insureds and/or loss payees as their
interests may appear and by reason of the indemnity contained in Paragraph
2.n.(i) above and shall evidence the insurer’s agreement that such insurance
shall not be amended, canceled, terminated or permitted to lapse without thirty
(30) days’ prior written notice to Licensor), and provide Licensor with a
certificate of such insurance upon execution of this Agreement by Licensee and
on each anniversary date of the grant or issuance of each such policy during the
Term and the Sell-Off Period evidencing that each such policy has not been
altered with respect to the Indemnitees in any way whatsoever nor permitted to
lapse for any reason, and evidencing the payment of premium of each such policy;
and


(iii)           cause each such policy to be in full force and effect prior to
the commencement of any design, manufacture, advertising, promotion, sale,
distribution or dealing with any or all of the Products whatsoever.  Failure by
Licensee to obtain the required insurance prior to such commencement or failure
by Licensee to adequately maintain such insurance during the Term and the
Sell-Off Period shall be an incurable default by Licensee under this Agreement.


o.           Marketing Spend, Marketing Fund Payment, Advertising Plans and
Public Relations:


(i)           In addition to any other amounts or payments to be made by
Licensee under this Agreement, and not to be credited to or offset against any
Guaranteed Royalties or Earned Royalties payable hereunder, Licensee agrees to
expend within each License Year for advertising and promoting the Products in
media directed to the consumer (including without limitation point-of-sale
materials, newspapers, magazines, outdoor street-side billboards, television and
radio, but specifically excluding all marketing trade shows and trade
promotions, and travel and expenditure costs associated with trade shows and/or
trade promotions, and all fixtures and displays, except those specifically
provided by Licensor) not less than the Marketing Spend.  If the Statement for
the last calendar month of a License Year shows that such amount has not been
spent as set forth herein, the difference between the amount actually spent and
the amount required to be spent must be remitted to Licensor along with such
Statement for use in Licensor’s advertising and promotion pool.  Licensee will
meet with Licensor or Licensor’s Agent periodically, but not less than two (2)
times per calendar year, to discuss, plan and review Licensee’s Marketing Spend
in full detail.


(ii)           On or before the first day of each License Year, Licensee will
remit to Licensor for use in Licensor’s marketing and promotion pool the minimum
amount of the Marketing Fund Payment for that License Year, which is the amount
equal to ***** percent (*****%) of the Minimum Net Sales for such License
Year.  In the event that the Net Sales for such License Year exceeds the Minimum
Net Sales for such License Year, Licensee will remit to Licensor, along with the
submission of the Statement for the period during which such excess occurs the
amount by which ***** percent (*****%) of Net Sales exceeds ***** percent
(*****%) of Minimum Net Sales.


(iii)           Licensee must submit to Licensor, for Licensor’s approval, its
advertising/promotional plan and marketing plan in the format provided by
Licensor for the Products for each ensuing calendar year.  Such plans must be
submitted not later than September 15th of each calendar year.  In the event
Licensor, in its reasonable discretion, does not approve of any such plan,
Licensee must submit a revised plan or plans to Licensor, for its approval,
within not more than fifteen (15) days following Licensee’s


 
27

--------------------------------------------------------------------------------

 


receipt of Licensor’s notice of disapproval and Licensee must incorporate
revisions into the plan or plans that address Licensor’s concerns or reasons for
disapproval.


(iv)           Within ten (10) days following the end of each calendar month
during the Term, Licensee will submit to Licensor, a list of all upcoming public
relations efforts regarding the Products (the “PR”), which may include, but will
not be limited to, interviews, press releases and press events.  In the event
Licensee wishes to sanction or schedule any PR after the submission to Licensor
of such monthly list, Licensee will immediately notify Licensor of such
additional PR.  Licensee must obtain Licensor’s prior written approval prior to
any PR effort taking place.  In the event any PR consists of interviews, all
talking points for same must be approved in advance in writing by Licensor.  In
the event Licensor, in its sole discretion, wishes to participate in any PR
Licensor will so notify Licensee.  In the event Licensor fails to provide its
approval or disapproval of any or all things submitted to Licensor pursuant to
this Paragraph 2.o.(iv) within fourteen (14) days of Licensor’s receipt thereof,
Licensor shall be deemed to have disapproved of such things.  In the event
Licensor disapproves any PR, Licensee will cancel such disapproved PR.  Failure
by Licensee to cancel any disapproved PR or engaging in any PR that has not been
submitted to Licensor in advance for approval shall be an incurable default by
Licensee under this Agreement.


p.           Licensor shall commence the procedures for the registration and
recordal of this Agreement with the Trademark Office of the Peoples Republic of
China within not more than three (3) months following the Commencement Date and
Licensee will assist Licensor with such registration and recordal as requested
by Licensor.


3.           ADDITIONAL COVENANTS OF THE PARTIES.


a.           Reservation of Rights:  All rights not expressly and specifically
granted herein to Licensee are reserved by Licensor.


b.           Certain Sales:


(i)           In the event Licensor during the Term chooses to exercise some or
all of Licensor’s rights pursuant to Paragraph 1.a.(ii) hereof, Licensee, if
requested to do so by Licensor, will sell to Licensor and its licensee(s) or
either thereof any or all of the Products at the best prices and terms given to
other customers of the Products ordering substantially the same quantities of
similar merchandise from Licensee.


(ii)           In the event of any such sale of the Products by Licensee to
Licensor, Licensee shall ship or deliver such Products either directly to
Licensor or, as Licensor may direct, to any other individual(s), entity or
entities.  Any or all such sales of the Products by Licensee to Licensor shall
be at the prices described in Paragraph 3.b.(i) above.  Licensee will not be
obligated to include such sale(s) in the computation of Net Sales.  Licensee
shall bill Licensor and its licensee(s) or either thereof in accordance with
Licensee’s normal billing procedures for all such Products shipped or delivered.


4.           TITLE AND PROTECTION.


a.           Indemnification by Licensor:  Licensor represents and warrants
that:  (i) it is the owner of the Trademarks; (ii) it has all necessary rights
to the Images for the purposes set forth in this Agreement; (iii) the Trademarks
are valid in the Territory; and (iv) the Trademarks are, to the best of
Licensor’s knowledge, free from any claim by any third party that would
unreasonably interfere with the rights granted to Licensee under this
Agreement.  Licensor shall indemnify, defend and hold harmless Licensee, its
subsidiaries and affiliates, their respective shareholders and the agents,
officers, directors and employees of each against and from all claims or suits
(provided prompt notice of each such claim or suit which comes to the attention
of Licensee is given to Licensor by Licensee) arising solely and directly out of
the authorized use of the Playboy Properties on or in connection with the
Products by Licensee in the Territory, but in no event shall


 
28

--------------------------------------------------------------------------------

 


such indemnification include incidental or consequential damages, including, but
not limited to compensation or reimbursement for loss of prospective profits,
anticipated sales or other losses occasioned by termination of this Agreement or
any other reason(s).  Licensor shall have the option to settle or to undertake
and conduct the defense of any such claim or suit, but Licensee shall, upon
receipt of notice from Licensor and pursuant to Licensor’s instructions, handle,
undertake and conduct the defense of any such claim or suit at Licensor’s
expense.  If Licensor does not provide such notice to Licensee, Licensee may,
through counsel of Licensee’s own choice and at its own expense, participate in
any such claim or suit, but in such event Licensor shall have sole and exclusive
control over such defense, and Licensor’s decisions with respect thereto shall
govern and control.  Licensee expressly covenants that no discussions by
Licensee whatsoever with claimant or litigant, no compromise or settlement by
Licensee of any claim or suit and no negotiations by Licensee with respect to
any compromise or settlement shall be had, made or entered into without the
prior written approval of Licensor.


b.           Enforcement:  Licensee shall promptly notify Licensor in writing of
each actual, suspected or apparent infringement or imitation of the Playboy
Properties or the Materials that comes to the attention of Licensee.  Licensor
shall take such action in regard to such infringement or imitation as Licensor,
in its sole and absolute judgment, deems to be appropriate.  Licensor shall, in
its sole and absolute discretion, decide whether to assert any claim or
undertake or conduct any suit with respect to such infringement or imitation,
but Licensee shall, upon receipt of notice from Licensor and pursuant to
Licensor’s instructions, on behalf of Licensor, assert any such claim or handle,
undertake and conduct any such suit at Licensor’s expense in the name of
Licensor or Licensee or in both names as Licensor may direct.  Licensee
expressly covenants that no discussions whatsoever with the infringing or
imitating party or parties, no compromise or settlement of any such claim or
suit and no negotiations with respect to any compromise or settlement of any
such claim or suit shall be had, made or entered into without the prior written
approval of Licensor.  Licensee may share in as much as fifty percent (50%) of
any damage recovery or settlement obtained by Licensor or on Licensor’s behalf
by Licensee as a result of any such claim or suit only if Licensee notified
Licensor upon the initiation of such claim or suit that Licensee desires to
participate financially in such claim or suit by contributing to the payment of
the costs and expenses thereof and only in an amount that shall bear the same
ratio to the damage recovery or settlement as the amount of Licensee’s financial
participation permitted by Licensor bears to the total costs and expenses
incurred in obtaining such damage recovery or settlement.  In no event shall
Licensor be responsible to Licensee for consequential or incidental damages that
result from any such infringement or imitation.  Under no circumstances may
Licensee enforce Licensor’s rights to the Playboy Properties without Licensor’s
prior written approval and in no event may Licensee take any action on account
of any such infringements without Licensor’s prior written approval.


5.           RELATIONSHIP BETWEEN THE PARTIES.


a.           No Joint Venture:  Nothing herein contained shall be construed to
place the parties hereto in the relationship of partners or joint venturers, and
Licensee shall have no power to obligate or bind Licensor or its subsidiaries or
affiliates in any manner whatsoever.  Licensor will have no fiduciary duty or
fiduciary obligation to Licensee under this Agreement.


b.           Assignment:


(i)           Licensor, in entering into this Agreement, is relying entirely
upon Licensee’s skills, reputation and personnel, including without limitation
its officers, managers, directors and shareholders.  This Agreement and all
rights, duties and obligations hereunder are personal to Licensee and shall not,
without the prior written consent of Licensor (which may be given or withheld in
the sole discretion of Licensor), be assigned, delegated, sold, transferred,
leased, mortgaged or otherwise encumbered by Licensee or by operation of
law.  Any attempt to do so without such consent shall be void and shall
constitute an incurable default under this Agreement.  If Licensor in its sole
discretion believes that any change in any or all of the officers, managers,
directors and shareholders of Licensee has, will or could materially interfere
with or materially and


 
29

--------------------------------------------------------------------------------

 


adversely affect Licensee’s performance hereunder or the relationship between
the parties hereto, Licensor may deem such change to be an incurable default
under this Agreement and shall so notify Licensee and Licensee shall take
whatever steps or actions are necessary to remedy Licensor’s concerns; failing
which Licensor shall have the right to terminate this Agreement.  The consent of
Licensor to any such assignment, delegation, sale, transfer, lease, mortgage,
other encumbrance or change shall not be deemed to be consent to any subsequent
assignment, delegation, sale, transfer, lease, mortgage, other encumbrance or
change.


(ii)           Licensor may assign this Agreement or assign or delegate any or
all of its rights, duties and obligations under this Agreement to any of its
parents, subsidiaries or affiliates or to any individual or entity.


6.           SUBLICENSING.   Licensee may not, without the prior written
approval of Licensor, whose discretion shall be final and absolute, enter into
any sublicense agreement or grant any sublicense for any or all of the rights or
obligations of Licensee under this Agreement. If Licensor grants consent for any
sublicense, such consent shall be restricted to the sublicense at issue and
shall not be deemed to be a consent to any subsequent sublicense. Any
commercialization of the rights granted herein between Licensee and a third
party, other than approved third party sub-contracted manufacturers (valid only
with a signed agreement as set forth on Exhibit C herein) or approved
third-party distributors (valid only with a signed agreement as set forth on
Exhibit D), shall be considered an invalid sublicense agreement hereunder and
will constitute a material breach of this Agreement for which Licensor can
immediately terminate this Agreement as the result of an incurable default
hereunder.  Under no circumstances, may a manufacturer or any of its affiliates
also be a distributor, wholesaler or retailer of the Products and vice versa.


7.           DEFAULTS AND RIGHTS OF TERMINATION.


a.           Defaults and Right to Cure:


(i)           Except as otherwise provided in this Agreement, if Licensee fails
to make any timely payments under the terms of this Agreement or fails to submit
to Licensor the Letter of Credit within the time frame set forth in Paragraph
2.d.(v) above, Licensor shall have the right and option, but not the duty, to
terminate the License and this Agreement upon not less than ten (10) days’ prior
written notice, but no neglect or failure to serve such notice shall be deemed
to be a waiver of any such violation or default.  Such termination shall become
effective unless such violation or default described in such notice shall be
completely remedied to the satisfaction of Licensor within such ten (10) day
period.


(ii)           Except as otherwise provided in this Agreement and, specifically,
Paragraph 7.a.(i) above, if Licensee shall violate any of the terms or
conditions hereof or default on any of its duties, obligations or warranties
hereunder, Licensor shall have the right and option, but not the duty, to
terminate the License and this Agreement upon not less than thirty (30) days’
prior written notice, but no neglect or failure to serve such notice shall be
deemed to be a waiver of any such violation or default.  Such termination shall
become effective unless such violation or default described in such notice shall
be completely remedied to the satisfaction of Licensor within such thirty (30)
day period.  Upon such termination, Licensee shall immediately pay all amounts
owed under this Agreement.


(iii)           Notwithstanding the provisions of Paragraphs 7.a.(i) and
7.a.(ii) above, if such violation or default:  (a) is of a kind that a remedy or
cure cannot effectively restore the prior circumstances; or (b) is described in
this Agreement as an incurable default, then the License and this Agreement
shall terminate upon receipt by Licensee of written notice thereof without any
period of remedy or cure whatsoever.  The termination of the License and this
Agreement shall be without prejudice to any rights that Licensor otherwise has
against Licensee under this Agreement or under law.


 
30

--------------------------------------------------------------------------------

 
 
b.           Bankruptcy or Assignment for Creditors, Business
Discontinuance:  If:  (i) Licensee files a petition in bankruptcy or is
adjudicated a bankrupt; (ii) an involuntary petition in bankruptcy is filed
against Licensee, which petition is not dismissed within ninety (90) days of the
date of such filing; (iii) Licensee publicly acknowledges that it is insolvent;
(iv) Licensee makes or agrees to make an assignment for the benefit of creditors
or an arrangement pursuant to any bankruptcy law; (iv) Licensee discontinues
business; or (v) a receiver is appointed for Licensee and such order appointing
the receiver is not vacated or modified to terminate the receivership within
ninety (90) days of such appointment or order, the License and this Agreement
shall automatically terminate without the necessity of any notice
whatsoever.  If the License and this Agreement are so terminated, any and all of
Licensee and its receivers, representatives, trustees, agents, administrators,
successors and assigns shall have no right to sell or in any way deal with any
of the Playboy Properties, Products or the Materials, except with the special
prior written consent and under the instructions of Licensor that it or they
shall be obligated to follow.


c.           Loss of Trademark Rights:  If Licensee’s right to use any or all of
the Trademarks is adjudged illegal, invalid or restricted and either (i) such
adjudication has become final and non-appealable; (ii) Licensor in its sole
discretion chooses not to appeal therefrom; or (iii) if a settlement agreement
is entered into by Licensor that prohibits or restricts Licensor’s or Licensee’s
right(s) to use the Trademarks, the License and this Agreement shall
automatically terminate without the necessity of any notice whatsoever as of the
date (x) such adjudication becomes final and non-appealable; (y) Licensor makes
such choice; or (z) of the execution and delivery of such settlement
agreement.  Notwithstanding anything to the contrary in this Agreement, Licensee
shall have no claim of any nature against Licensor for the loss of any or all
rights to use the Trademarks provided that Licensor is in compliance with the
terms and conditions of this Agreement.


d.           Qualified Auditor’s Report:  If Licensee receives a qualified
opinion from its independent auditor regarding Licensee’s financial statements
or an opinion stating that the Licensee’s financial situation raises substantial
doubt about Licensee’s ability to continue as a going concern (or the equivalent
of such an opinion), and Licensee cannot get the qualified or other opinion
reversed or vacated within not more than three (3) months following the date of
such qualified or other opinion, the License and this Agreement shall
automatically terminate without the necessity of any notice whatsoever.


e.           Cross-Default:  In addition to, and without derogating from any
other rights Licensor may have hereunder or under any other agreement between
Licensor and Licensee, or otherwise, any breach or default by Licensee (or its
successors or assigns) of any other agreement (collectively, the “Other
Agreements”), between Licensor (or any affiliate or assignee of Licensor) and
Licensee (or its successors or assigns) may also be deemed by Licensor to be a
breach or default by Licensee under this Agreement, and any breach or default by
Licensee (or its successors or assigns) under this Agreement may also be deemed
to be a breach or default by Licensee (or its successors or assigns) of any or
all Other Agreements, and Licensor (or the applicable affiliate or assignee of
Licensor) shall be entitled to exercise any and all of its rights and remedies
under the applicable agreements with respect thereto as if such breach or
default occurred under such agreements.


8.           EXPIRATION OR TERMINATION.


a.           Effect of Expiration or Termination:  Upon and after the expiration
or termination of the License and this Agreement, all rights granted to Licensee
under this Agreement shall immediately revert to Licensor.  Licensee will
refrain from any further use of the Playboy Properties or any further reference
to anything similar to the Playboy Properties (including, but not limited to,
words, devices, designs and symbols) or in any way associated with any or all of
the Products, Licensor and its subsidiaries or affiliates, except with the prior
written consent of Licensor or as expressly provided in Paragraph 8.c. hereof.


b.           Reserved Rights:  The expiration or termination of the License and
this


 
31

--------------------------------------------------------------------------------

 


Agreement shall not:  (i) relieve Licensor or Licensee, respectively, of any
obligations incurred prior or subsequent to such expiration or termination; or
(ii) impair or prejudice any of the rights of Licensor or Licensee,
respectively, accruing prior or subsequent thereto as provided in this
Agreement.  Upon termination of the License and this Agreement pursuant to
Paragraph 7.c. hereof, Guaranteed Royalties for the then current License Year
shall be prorated based on the ratio that the number of days in such License
Year prior to termination bears to the number of days in the License Year had
the License and this Agreement not been terminated.  Earned Royalties due for
such License Year shall be the excess of Earned Royalties over such prorated
Guaranteed Royalties.  Any overpayment or underpayment of Guaranteed Royalties
or Earned Royalties based on such proration shall be immediately adjusted by the
parties hereto.


c.           Continued Sales After Expiration or Termination:  Provided that
Licensee is not in arrears in the payment of any amounts due to Licensor and
that Licensee is in compliance with all of the terms and conditions of this
Agreement, then upon the expiration of the License and this Agreement, or if
this Agreement is terminated pursuant to any paragraph of this Agreement prior
to the Expiration Date and then only upon Licensor’s prior written approval
(which may be withheld at Licensor’s discretion), and except as provided in
Paragraph 8.d. hereof, Licensee may, during the Sell-Off Period, sell through
Licensee’s existing, recognized network of distributors or accounts all of the
Products that have been approved by Licensor and that are in process or on hand
on the Expiration Date or at the time such notice of termination together with
Licensor’s approval of such Sell-Off Period is received.  In such event,
Licensee shall pay Earned Royalties and furnish Statements with respect to the
Sell-Off Period in accordance with the terms and conditions of this Agreement as
though the License and this Agreement were still in effect.  It is expressly
understood and agreed by Licensee that the Sell-Off Period shall be:  (i)
non-exclusive; and (ii) considered a separate accounting period for the purpose
of computing Earned Royalties due to Licensor for sales during such
period.  Sales during the Sell-Off Period shall not be applied against any
Guaranteed Royalties due or payable prior to the Sell-Off Period.


d.           Inventory After Expiration or Termination:


(i)           Licensee shall furnish to Licensor an Inventory Statement:


(a)           not more than thirty (30) days after the expiration of this
Agreement;


(b)           not more than thirty (30) days after the expiration of the
Sell-Off Period (if any); and


(c)           not more than ten (10) days after:  (i) receipt by Licensee of
notice of termination of this Agreement or the Sell-Off Period (if any); or (ii)
the happening of any event that terminates the License and this Agreement where
no such notice is required.


(ii)           Not more than ten (10) days after the expiration or termination
of this Agreement or the Sell-Off Period (if any), Licensee must supply Licensor
with a certificate of destruction for all Materials, including, but not limited
to, Holograms, labels, hang tags, buttons, boxes, zippers, decals, advertising
material and equipment capable of recreating the Playboy Properties, including,
but not limited to:  molds, tools, dies and printing screens.


(iii)           Upon the expiration or termination (for any reason) of this
Agreement during the Term or the Sell-Off Period (if any), Licensor reserves the
right to purchase all remaining inventory at Licensee’s direct variable
manufacturing cost, however, if Licensor chooses not to purchase such inventory,
it shall be promptly destroyed by Licensee unless otherwise agreed between
Licensee and Licensor.  Licensor shall inform Licensee of its decision within
fifteen (15) days after Licensor’s receipt of the Inventory Statement from
Licensee.


 
32

--------------------------------------------------------------------------------

 
 
(iv)           Should Licensor choose not to purchase Licensee’s inventory as
provided under Paragraph 8.d.(iii) above, Licensee, within ten (10) days after
Licensor’s notice, shall provide Licensor with a certificate of destruction for
all inventory of the Product on hand or in process.


(v)           Licensor and its agents shall have the right to conduct physical
inspections of any and all locations where the Products may be designed,
manufactured and/or held to ascertain Licensee’s compliance with this Paragraph
8.d. and, in order to enable Licensor to conduct such inspections, Licensee will
provide to Licensor within not more than ten (10) days of the date of Licensor’s
written request a listing of the places and addresses at which the Products are
designed, manufactured and/or held.  Any refusal by Licensee to submit to such
inspection shall forfeit Licensee’s right to a Sell-Off Period, and Licensor
shall retain all other legal equitable rights it has in the circumstances, which
rights are hereby specifically reserved.


(vi)           Licensee understands and acknowledges that it is essential for
Licensor to have accurate, complete and timely information with regard to
existing inventory of the Products and the inventory of the Products that is
destroyed.  Failure to provide Licensor with timely and accurate Inventory
Statements is a material default under the Agreement and, in such event,
Licensor will have the right to revoke Licensee’s right to the Sell-Off
Period.  Further, Licensee will, prior to any destruction of the Products
pursuant to the provisions of Paragraphs 8.d.(ii) and 8.d.(iii) above, provide
Licensor with the date, time and location of such destruction and allow Licensor
or its nominee to witness such destruction if Licensor so wishes.  Licensee’s
failure to submit to Licensor any Inventory Statement within the required time
frames is a material violation of the provisions of the Agreement and Licensor
hereby reserves its rights under the Agreement and under law.


e.           Equitable Relief and Legal Fees:


(i)           Subject to Paragraph 8.c. hereof, Licensee hereby acknowledges
that its failure to cease the design, manufacture, advertising, promotion, sale
or distribution of the Products and the Materials upon the expiration or
termination of this Agreement will result in irreparable harm to Licensor and
its business interests for which there is no adequate remedy at
law.  Accordingly, in the event of such failure or in the event of any violation
or default by Licensee under this Agreement (after giving effect to the
provisions of Paragraph 7.a.(i) hereof), Licensor shall be entitled to equitable
relief without the necessity of posting bond by way of any temporary and
permanent injunctions and such other relief as any court of competent
jurisdiction may deem just and proper.


(ii)           In the event either party hereto files any action against the
other to enforce any of the provisions of this Agreement or to secure or protect
such party’s rights under this Agreement, such party shall be entitled to
recover, in any judgment in its favor entered therein, the attorneys’ fees and
litigation expenses of such party, together with such court costs and damages as
are provided by law.


f.           Termination Fee:  Notwithstanding anything to the contrary in this
Agreement, if Licensor terminates this Agreement as a result of a default by
Licensee or a default that is not cured by Licensee within the time frame set
forth in Paragraph 7.a.(i) hereof, the payment of all Guaranteed Royalties
payable through the Expiration Date will be accelerated and Licensee shall pay
to Licensor as a termination fee no later than ten (10) days after the date of
such termination all outstanding Guaranteed Royalties required to be paid during
the Term of this Agreement in addition to all Earned Royalties due through the
effective date of termination, and Licensor may immediately draw down on any
outstanding Letter of Credit required under Paragraph 2.d.(v) hereof, which such
drawing shall not preclude Licensor from seeking from Licensee any deficiency
that remains after such drawing.


g.           Continuity of Sales:  If the License granted under this Agreement
is exclusive, either in whole or in part, in order to enable Licensor to
maintain continuity of sales of the Products upon


 
33

--------------------------------------------------------------------------------

 


expiration or termination of this Agreement, Licensor shall have the right,
notwithstanding anything to the contrary contained in Paragraph 1.a. hereof, to
authorize one or more individuals or entities to design and manufacture sell the
Products in the Territory for four (4) months preceding the expiration of this
Agreement or from the sooner of the time that notice is received by Licensee of
termination of this Agreement or when this Agreement is terminated.  Such
individual(s), entity or entities shall not, however, be authorized to
advertise, promote, sell, ship or distribute to its or their customers any or
all of the Products until after this Agreement has expired or has been
terminated, but may ship the Products to such customers during the Sell-Off
Period, if any.


9.           NOTICES.


a.           Effectiveness:  Unless otherwise expressly indicated in this
Agreement, each notice, request, approval, consent, payment and Statement
(hereinafter referred to as a “Submission”) specifically provided for in this
Agreement shall be in writing and shall be considered effective or received the
earliest of:  (i) five (5) days after the date when such Submission is mailed by
certified or registered mail with postage prepaid to the party hereto at the
address set forth below; (ii) two (2) business days after the date when such
Submission is sent by overnight courier service addressed to such party at such
address or the date indicated as received on the overnight courier service
confirmation receipt, whichever is earlier; (iii) except for payments, when such
Submission is sent by facsimile addressed to such party at such address and the
sender thereof requests and receives written confirmation from such party that
such Submission has been received and is legible; or (iv) when such Submission
is actually received by such party at such address:



 
To Licensor:
Address:
680 North Lake Shore Drive
     
Chicago, IL  60611
   
Attention:
Sarah Haney
     
c/o Veronica Reyes
   
Facsimile:
312 988 9857
   
Telephone:
312 373 2369




 
With a copy to:
Address:
680 North Lake Shore Drive
                                 
Chicago, IL  60611
   
Attention:
General Counsel
   
Facsimile:
312 266 2042
   
Telephone:
312 751 8000




 
And to:
Address:
IMG
     
McCormack House
     
Hogarth Business Park
     
Burlington Lane
     
Chiswick London W4 2TH
   
Attention:
Bruno Maglione
   
Facsimile:
44 208 233 5301
   
Telephone:
44 208 233 5300




 
To Licensee:
The address specified in Paragraph S.2. of the Schedule
   
Attention:
Li Cai Xia 委托联络人：李彩霞
   
Facsimile:
8621-63322599
   
Telephone:
86-13795376578



b.           Address Change:  Notwithstanding the provisions of Paragraph 9.a.
hereof, each party hereto may give written notice to the other party of some
other address to which Submissions shall be sent, in which event such
Submissions to such party subsequently shall be sent to such address.


10.           CONFIDENTIAL INFORMATION.  Licensor shall from time to time during
the Term of this Agreement, make available to Licensee materials, including, but
not limited to, style guides and licensing manuals, and other information, all
of which is non-public, confidential or proprietary to Licensor.  Such


 
34

--------------------------------------------------------------------------------

 


materials, information and the terms and conditions of the License and this
Agreement, which is confidential between Licensee and Licensor, will be
collectively referred to herein as the “Proprietary Material.”  Licensee shall
not disclose the Proprietary Material to third-parties or use the Proprietary
Material for any purpose other than in connection with its duties and
obligations as set forth in this Agreement.  Licensee will ensure that the
Proprietary Material will be kept confidential by Licensee and its directors,
officers, employees, agents, distributors, designers and supplier/subcontractors
(collectively “Representatives”), and that all such Representatives shall be
made aware of the confidential nature of the Proprietary Material.  In the event
Licensee is requested or required (by oral question, interrogatories, subpoena,
civil investigative demand or similar process) to disclose any of the
Proprietary Material, Licensee will promptly notify Licensor of such request or
requirement and cooperate with Licensor so that Licensor may seek an appropriate
protective order or otherwise seek appropriate protection of the Proprietary
Material.  In the event that such protection is not obtained or that Licensor
waives compliance, Licensee shall furnish only that portion of the Proprietary
Material which Licensee is advised by written opinion of counsel is legally
required to be furnished.  Immediately upon the expiration or termination of
this Agreement, or within ten (10) days from the date of the Licensor’s prior
written request, Licensee will return to Licensor, or destroy at Licensor’s
request, all Proprietary Material and all copies of the Proprietary Material
produced by Licensee or its Representatives or any notes, analysis or other
materials prepared or produced by Licensee or its Representatives.


Anything in this Agreement to the contrary notwithstanding, unless mandated by
law or a governmental agency, Licensee will keep all terms and conditions of
this Agreement confidential both during and after the Term of the Agreement.


11.           SEVERABILITY.  Each provision of this Agreement shall be
severable.  If, for any reason, any provision herein is finally determined to be
invalid and contrary to, or in conflict with, any existing or future law or
regulation by a court or agency having valid jurisdiction, such determination
shall not impair the operation or affect the remaining provisions of this
Agreement, and such remaining provisions will continue to be given full force
and effect and bind the parties hereto.  Each invalid provision shall be
curtailed only to the extent necessary to bring it within the requirements of
such law or regulation.


12.           CONSENTS AND APPROVALS.  If Licensor fails or refuses to grant to
Licensee any request, consent or approval, Licensor may, but shall not be
required to, give the reason therefore, but Licensor shall not be liable for any
events or circumstances that arise as a result of such failure or refusal.


13.           APPLICABLE LAW.  This Agreement shall be governed by and
interpreted under the laws of the State of Illinois without regard to its
conflicts of laws provisions.  Licensee hereby submits to personal jurisdiction
in Cook County, Illinois or any other court of competent jurisdiction chosen by
Licensor.  The parties hereto agree that any and all disputes arising out of or
relating in any way to this Agreement shall be litigated only in courts sitting
in Cook County, Illinois or any other court of competent jurisdiction chosen by
Licensor.


14.           NO BROKER.  Licensee warrants and represents that Licensee used no
broker in connection with the execution and delivery of this Agreement.


15.           CONSTRUCTION.  The headings used herein are for convenience only
and shall not be deemed to define, limit or construe the contents of any
provision of this Agreement.  The wording of this Agreement will be deemed to be
the wording chosen by the parties hereto to express their mutual intent, and no
rule of strict construction will be applied against any such party.  Time is the
essence of this Agreement.  The Recitals and the Exhibits attached hereto shall
be deemed to be part of this Agreement.  This Agreement may be executed in
separate counterparts, each of which is deemed to be an original, and all of
which taken together constitute one and the same agreement.


16.           LIMITATION OF LIABILITY:  EXCEPT FOR THE PARTIES’ INDEMNIFICATION
OBLIGATIONS SET FORTH IN PARAGRAPHS 2.N.(I) AND 4.A. ABOVE WITH RESPECT TO THIRD
PARTIES, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR ANY LOST PROFITS,
LOST REVENUE, OR ANY INCIDENTAL, CONSEQUENTIAL, SPECIAL OR INDIRECT DAMAGES OF
ANY KIND, REGARDLESS OF THE FORM OF ACTION, WHETHER IN CONTRACT, TORT (INCLUDING
NEGLIGENCE OR OTHERWISE, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES IN ADVANCE.


 
35

--------------------------------------------------------------------------------

 
 
17.           SURVIVABILITY.  The expiration or termination of the License and
this Agreement shall not affect those provisions hereof that are meant to
survive such expiration or termination.


18.           RIGHTS CUMULATIVE.  The respective rights and remedies of the
parties hereto, whether herein specified or otherwise, shall be cumulative, and
the exercise of one or more of them shall not preclude the exercise of any or
all other rights and remedies each such party has hereunder or by law.


19.           ENTIRE AGREEMENT.  This Agreement (with the Recitals, Schedule and
Exhibits A through E) represents the entire understanding of the parties hereto
with respect to the subject matter hereof and supersedes any and all prior
agreements and understandings, whether written or oral, pertaining to the
subject matter hereof.  None of the terms of this Agreement can be waived or
modified except by an express agreement in writing signed by the parties
hereto.  There are no representations, promises, warranties, covenants or
undertakings other than those contained in this Agreement and Licensee
acknowledges that in entering into this Agreement, it has not relied upon any
representations, warranties or promises, whether oral or written, not expressly
contained herein.  No custom or practice of the parties hereto at variance with
the terms hereof shall constitute a waiver of Licensor’s right to demand exact
compliance with any of the terms herein at any time.  The failure of either
party hereto to enforce, or the delay by either party hereto in enforcing, any
or all of its rights under this Agreement shall not be deemed as constituting a
waiver or a modification thereof, and either party hereto may, within the time
provided by applicable law, commence appropriate proceedings to enforce any or
all of such rights.  Except as expressly provided in this Agreement, no
individual or entity other than Licensee and Licensor shall be deemed to have
acquired any rights by reason of anything contained in this Agreement.


20.           SIGNING DEADLINE.  This Agreement will become null and void, and
Licensor will have no further obligation to enter into this Agreement with
Licensee if Licensee has not executed this Agreement and returned it to Licensor
so that Licensor receives the executed Agreement by September 17, 2010.


IN WITNESS WHEREOF, the parties hereto, intending this Agreement to be effective
as of the Commencement Date, have caused this Agreement to be executed by the
duly authorized representative of each.



GLORY RABBIT INTERNATIONAL     INVESTMENT CO., LIMITED     锦兔国际投资有限公司    
(LICENSEE)                
By:
/s/ Wang Chengjin
 
By:
/s/ Howard Shapiro
             
Title:
Chairman
 
Title:
Executive Vice Pres.
             
Date:
2010.08.20
 
Date:
8-24-10
 





SHANGHAI GLORY RABBIT INVESTMENT COMPANY LIMITED
上海锦兔投资有限公司
(As Guarantor subject to the provisions of Paragraph 1.a.(i) of the Agreement)


By:
/s/ Wang Chengjin
       
Title:
Chairman
       
Date:
2010.08.20
       
Chop/Company Seal:
 



 
36

--------------------------------------------------------------------------------

 


EXHIBIT A
ATTACHED TO AND MADE A PART OF
THE PRODUCT LICENSE AGREEMENT BETWEEN
PLAYBOY ENTERPRISES INTERNATIONAL, INC.
AND
GLORY RABBIT INTERNATIONAL INVESTMENT CO., LIMITED
锦兔国际投资有限公司
DATED AS OF THE COMMENCEMENT DATE


THE PLAYBOY PROPERTIES*


PLAYBOY


logo3 [logo3.jpg]

logo4 [logo4.jpg]



 
37

--------------------------------------------------------------------------------

 


M PLAYBOY MANSION COLLECTION & Rabbit Head Design
logo5 [logo5.jpg]

PLAYBOY ESTABLISHED 1953 & Rabbit Head Design


logo6 [logo6.jpg]


 
38

--------------------------------------------------------------------------------

 




PLAYBOY BUNNY & Rabbit Head Design
logo7 [logo7.jpg]



PLAYBOY JEANS
logo8 [logo8.jpg]

 
*
Any revisions to the above list and depictions will be granted only upon
Licensor’s receipt of a fully-signed amendment to this Exhibit A.



 
39

--------------------------------------------------------------------------------

 


EXHIBIT B
ATTACHED TO AND MADE A PART OF
THE PRODUCT LICENSE AGREEMENT BETWEEN
PLAYBOY ENTERPRISES INTERNATIONAL, INC.
AND
GLORY RABBIT INTERNATIONAL INVESTMENT CO., LIMITED
锦兔国际投资有限公司
DATED AS OF THE COMMENCEMENT DATE


TRADEMARK REGISTRATION AND APPLICATION NUMBERS




TRADEMARKS
CLASS
APPLICATION OR
 REGISTRATION NUMBER
       
PLAYBOY
14
Reg. No.
272935
 
16
Reg. No.
272934
 
18
Reg. No.
743057
 
20
Reg. No.
3063158
 
24
Reg. No.
Reg. No.
644920
382729
 
25
Reg. No.
727725
 
34
Reg. No.
271776
       
Rabbit Head Design
14
Reg. No.
271791
 
16
Reg. No.
271793
 
18
Reg. No.
756057
 
20
Reg. No.
3094698
 
24
Reg. No.
Reg. No.
271792
644921
 
25
Reg. No.
807637
 
34
Reg. No.
271780
       
HUA HUA GONGZI
14
Application Instructed
 
16
Application Instructed
 
18
Reg. No.
1926928
 
20
Reg. No.
3063157
 
24
App. No.
5277706
 
25
Reg. No.
4082284
 
34
Reg. No.
App. No.
882803
7281740



 
40

--------------------------------------------------------------------------------

 


EXHIBIT C
ATTACHED HERETO AND MADE A PART OF
THE PRODUCT LICENSE AGREEMENT BETWEEN
PLAYBOY ENTERPRISES INTERNATIONAL, INC.
AND
GLORY RABBIT INTERNATIONAL INVESTMENT CO. LIMITED
上海锦兔投资有限公司
DATED AS OF THE COMMENCEMENT DATE


SUPPLIER/SUBCONTRACTOR CONTRACT


1.
By execution of this Supplier/Subcontractor Contract (“Contract”),
_______________ (“Supplier”) agrees and acknowledges that:  (i) all images
and/or trademarks including, but not limited to PLAYBOY, (the “Playboy
Properties”) applied at the request of Glory Rabbit International Investment
Co., Limited (锦兔国际投资有限公司) (“Purchaser”) to merchandise covered by this Contract
are properties of Playboy Enterprises International, Inc. (“Playboy”), and when
used upon merchandise means that such merchandise is sponsored, approved,
recommended or sold by Playboy or its licensees; (ii) Supplier will not sell,
ship or otherwise dispose of any such merchandise except upon the order of
Purchaser or Playboy; (iii) Supplier will never make, cause others to make or
assist others in making, any claim whatsoever to any or all of the Playboy
Properties or any trademark, image, designation, name, phrase, design or symbol
similar thereto in connection with the manufacture, advertising, promotion, sale
or distribution of merchandise; and (iv) Supplier will defend, indemnify and
hold harmless Purchaser and Playboy and the distributors and dealers and the
officers and employees of each of the foregoing against all liability whatsoever
which may be incurred by them or any of them as a result of any alleged defects
in material or workmanship in the merchandise covered by this Contract.



2.
Supplier agrees that no production or manufacture of any merchandise covered by
this Contract will commence until this Contract has been signed, dated and
returned by Supplier to Purchaser.  Supplier further agrees that it will not
produce, cause to be produced or assist in the production of more units than are
specified by Purchaser nor will Supplier produce, cause to be produced or assist
in the production of any product or item not specifically requested by Purchaser
using any or all of the Playboy Properties or any trademarks, images,
designations, names, phrases, designs or symbols similar to any or all of the
Playboy Properties during or at any time after the completion of merchandise
requested by this Contract.



3.
Supplier will, upon request from Purchaser or Playboy, deliver to Purchaser or
will destroy in the presence of Purchaser or its representative(s), all molds,
designs or any other elements used in reproducing any or all of the Playboy
Properties.



4.
Playboy is an intended third-party beneficiary of this Contract.



5.
This Contract, when attached to a purchase order, shall consist of the entire
agreement between the parties and shall supersede any conflicting or contrary
terms and conditions of any purchase order or other order form whether supplied
by Purchaser or Supplier.



6.
This Contract may not be modified or terminated except in writing, and no
claimed modification, termination or waiver shall be binding unless also signed
by an authorized representative of Playboy.



7.
Supplier will comply with Playboy’s Code of Conduct (attached hereto and
incorporated herein by reference) in connection with the manufacture, packaging,
supply and distribution of any merchandise covered by this Contract



 
41

--------------------------------------------------------------------------------

 


8.
VIOLATION OF THIS AGREEMENT BY SUPPLIER MAY RESULT IN PROSECUTION FOR TRADEMARK
INFRINGEMENT, UNFAIR COMPETITION AND OTHER CAUSES OF ACTION AND THE IMPOSITION
OF FINES AND/OR CRIMINAL PENALTIES.

 
SUPPLIER
 
PURCHASER
                 
GLORY RABBIT INTERNATIONAL
 
(Name of Company - Please Print)
 
INVESTMENT CO., LIMITED
       
锦兔国际投资有限公司
                                     
By:
   
By:
/s/ Wang Chengjin
             
Title:
   
Title:
Chairman
             
Date:
   
Date:
2010.08.20
                          SUPPLIER INFORMATION  
PLAYBOY
         
 
             
Name:
   
Name:
PLAYBOY ENTERPRISES
          INTERNATIONAL, INC.          
 
 
Address:
   
Address:
680 North Lake Shore Drive
         
 
         
Chicago, IL  60611
             
Contact:
   
Contact:
Sarah Haney
         
c/o Veronica Reyes
         
 
 
Telephone:
   
Telephone:
312 373 2369
             
Facsimile:
   
Facsimile:
312 988 9857
 



 
42

--------------------------------------------------------------------------------

 


ATTACHMENT 1
ATTACHED TO AND MADE A PART OF THE
SUPPLIER/SUBCONTRACTOR AGREEMENT
BETWEEN
GLORY RABBIT INTERNATIONAL INVESTMENT CO., LIMITED
锦兔国际投资有限公司 AND
___________________________________
DATED AS OF ____________________


CODE OF CONDUCT


At a minimum, Playboy requires that all manufacturers of Playboy merchandise
meet the following standards:


Child Labor
Manufacturers will not use child labor.  The term “child” refers to a person
younger than 16 (or 14 where local law allows) or, if higher, the local legal
minimum age for employment or the age for completing compulsory
education.  Manufacturers employing young persons who do not fall within the
definition of “children” will also comply with any laws and regulations
applicable to such persons.
   
Involuntary Labor
Manufacturers will not use any forced or involuntary labor, whether prison,
bonded, indentured or otherwise.
   
Coercion and Harassment
Manufacturers will treat each employee with dignity and respect, and will not
use corporal punishment, threats of violence or other forms of physical, sexual,
psychological or verbal harassment or abuse.
       
Nondiscrimination
Manufacturers will not discriminate in hiring and employment practices,
including salary, benefits, advancement, discipline, termination or retirement,
on the basis of race, religion, age, nationality, social or ethnic origin,
sexual orientation, gender, political opinion or disability.
   
Association
Manufacturers will respect the rights of employees to associate, organize and
bargain collectively in a lawful and peaceful manner, in accordance with all
applicable laws, without penalty or interference.
   
Health and Safety
Manufacturers will provide employees with a safe and healthy workplace in
compliance with all applicable laws and regulations, ensuring at a minimum,
reasonable access to potable water and sanitary facilities, fire safety, and
adequate lighting and ventilation.
     
Manufacturers will also ensure that the same standards of health and safety are
applied in any housing that they provide for employees.
   
Compensation
We expect manufacturers to recognize that wages are essential to meeting
employees’ basic needs.  Manufacturers will, at a minimum, comply with all
applicable wage and hour laws and regulations, including those relating to
minimum wages, overtime, maximum hours, piece rates and other elements of
compensation, and provide legally mandated benefits.  If local laws do not
provide for overtime pay, manufacturers will pay at least regular wages for
overtime work.  Except in extraordinary business circumstances, manufacturers
will not require employees to work more than the lesser of (a) 48 hours per week
and 12 hours overtime or (b) the limits on regular and overtime hours allowed by
local law or, where local law does not limit the hours of work, the regular work
week in such country plus 12 hours overtime.  In addition, except in
extraordinary



 
43

--------------------------------------------------------------------------------

 



 
business circumstances, employees will be entitled to at least one day off in
every 7-day period.
     
Where local industry standards are higher than applicable legal requirements, we
expect manufacturers to meet the higher standards.
   
Protection of the Environment
Manufacturers will comply with all applicable environmental laws and
regulations.
   
Other Laws
Manufacturers will comply with all applicable laws and regulations, including
those pertaining to the manufacture, pricing, sale and distribution of
merchandise.
     
All references to “applicable laws and regulations” in this Code of Conduct
include local and national codes, rules and regulations as well as applicable
treaties and voluntary industry standards.
   
Subcontracting
Manufacturers will not use subcontractors for the manufacture of Playboy
merchandise or components thereof without Playboy’s express written consent, and
only after the subcontractor has entered into a written commitment with Playboy
to comply with this Code of Conduct.
   
Monitoring and Compliance
Manufacturers will authorize Playboy and its designated agents (including third
parties) to engage in monitoring activities to confirm compliance with this Code
of Conduct, including unannounced on site inspections of manufacturing
facilities and employer-provided housing; reviews of books and records relating
to employment matters; and private interviews with employees.  Manufacturers
will maintain on site all documentation that may be needed to demonstrate
compliance with this Code of Conduct.
   
Publication
Manufacturers will take appropriate steps to ensure that the provisions of this
Code of Conduct are communicated to employees, including the prominent posting
of a copy of this Code of Conduct, in the local language and in a place readily
accessible to employees, at all times.



 
44

--------------------------------------------------------------------------------

 


EXHIBIT D
ATTACHED TO AND MADE A PART OF THE
PRODCUT LICENSE AGREEMENT BETWEEN
PLAYBOY ENTERPRISE INTERNATIONAL, INC.
AND
GLORY RABBIT INTERNATIONAL INVESTMENT CO., LIMITED
锦兔国际投资有限公司
DATED AS OF THE COMMENCEMENT DATE


CODE OF CONDUCT


At a minimum, Playboy requires that all manufacturers of Playboy merchandise
meet the following standards:


Child Labor
Manufacturers will not use child labor.  The term “child” refers to a person
younger than 16 (or 14 where local law allows) or, if higher, the local legal
minimum age for employment or the age for completing compulsory
education.  Manufacturers employing young persons who do not fall within the
definition of “children” will also comply with any laws and regulations
applicable to such persons.
   
Involuntary Labor
Manufacturers will not use any forced or involuntary labor, whether prison,
bonded, indentured or otherwise.
   
Coercion and Harassment
Manufacturers will treat each employee with dignity and respect, and will not
use corporal punishment, threats of violence or other forms of physical, sexual,
psychological or verbal harassment or abuse.
   
Nondiscrimination
Manufacturers will not discriminate in hiring and employment practices,
including salary, benefits, advancement, discipline, termination or retirement,
on the basis of race, religion, age, nationality, social or ethnic origin,
sexual orientation, gender, political opinion or disability.
   
Association
Manufacturers will respect the rights of employees to associate, organize and
bargain collectively in a lawful and peaceful manner, in accordance with all
applicable laws, without penalty or interference.
   
Health and Safety
Manufacturers will provide employees with a safe and healthy workplace in
compliance with all applicable laws and regulations, ensuring at a minimum,
reasonable access to potable water and sanitary facilities, fire safety, and
adequate lighting and ventilation.
     
Manufacturers will also ensure that the same standards of health and safety are
applied in any housing that they provide for employees.
   
Compensation
We expect manufacturers to recognize that wages are essential to meeting
employees’ basic needs.  Manufacturers will, at a minimum, comply with all
applicable wage and hour laws and regulations, including those relating to
minimum wages, overtime, maximum hours, piece rates and other elements of
compensation, and provide legally mandated benefits.  If local laws do not
provide for overtime pay, manufacturers will pay at least regular wages for
overtime work.  Except in extraordinary business circumstances, manufacturers
will not require employees to work more than the lesser of (a) 48 hours per week
and 12 hours overtime or (b) the limits on regular and overtime hours allowed by
local law or, where local law does not limit the hours of work, the regular work
week in such country plus 12 hours overtime.  In addition, except in
extraordinary business circumstances, employees will be entitled to at least one
day off in every



 
45

--------------------------------------------------------------------------------

 



 
7-day period.
     
Where local industry standards are higher than applicable legal requirements, we
expect manufacturers to meet the higher standards.
   
Protection of the Environment
Manufacturers will comply with all applicable environmental laws and
regulations.
   
Other Laws
Manufacturers will comply with all applicable laws and regulations, including
those pertaining to the manufacture, pricing, sale and distribution of
merchandise.
     
All references to “applicable laws and regulations” in this Code of Conduct
include local and national codes, rules and regulations as well as applicable
treaties and voluntary industry standards.
   
Subcontracting
Manufacturers will not use subcontractors for the manufacture of Playboy
merchandise or components thereof without Playboy’s express written consent, and
only after the subcontractor has entered into a written commitment with Playboy
to comply with this Code of Conduct.
   
Monitoring and Compliance
Manufacturers will authorize Playboy and its designated agents (including third
parties) to engage in monitoring activities to confirm compliance with this Code
of Conduct, including unannounced on site inspections of manufacturing
facilities and employer-provided housing; reviews of books and records relating
to employment matters; and private interviews with employees.  Manufacturers
will maintain on site all documentation that may be needed to demonstrate
compliance with this Code of Conduct.
   
Publication
Manufacturers will take appropriate steps to ensure that the provisions of this
Code of Conduct are communicated to employees, including the prominent posting
of a copy of this Code of Conduct, in the local language and in a place readily
accessible to employees, at all times.



 
46

--------------------------------------------------------------------------------

 


EXHIBIT E
ATTACHED HERETO AND MADE A PART OF
THE PRODUCT LICENSE AGREEMENT BETWEEN
PLAYBOY ENTERPRISES INTERNATIONAL, INC.
AND
GLORY RABBIT INTERNATIONAL INVESTMENT CO., LIMITED
锦兔国际投资有限公司
DATED AS OF THE COMMENCEMENT DATE


DISTRIBUTOR CONTRACT


1.
By execution of this Distributor Contract (“Contract”), _______________
(“Distributor”) agrees and acknowledges that:  (i) all trademarks and/or images
including, but not limited to, PLAYBOY (the “Playboy Properties”) used on
_______________ (the “Products”) distributed in China (the “Territory”) at the
request of Glory Rabbit International Investment Co., Limited (锦兔国际投资有限公司)
(“Playboy’s Licensee”) are trademarks of Playboy Enterprises International, Inc.
(“Playboy”), and when used upon the Products means that such Products are
sponsored, approved, recommended or sold by Playboy or its licensees; (ii)
Distributor will not sell, ship or otherwise dispose of any Products except upon
the order and within the specifications and guidelines of Playboy’s Licensee or
Playboy; (iii) Distributor will never make, cause others to make or assist
others in making, any claim whatsoever to any or all of the Trademarks or any
trademark, designation, name, phrase, design or symbol similar thereto in
connection with the manufacture, advertising, promotion, sale or distribution of
merchandise; and (iv) Distributor will defend, indemnify and hold harmless
Playboy’s Licensee and Playboy and the distributors and dealers and the officers
and employees of each of the foregoing against all liability whatsoever which
may be incurred by them or any of them as a result of Distributor’s distribution
of the Products covered by this Contract.  In no event may Distributor
advertise, sell or distribute the Products outside of the Territory.



2.
Distributor agrees that no distribution of the Products covered by this Contract
will commence until this Contract has been signed, dated and returned by
Distributor to Playboy’s Licensee.  Distributor further agrees that it will not
distribute, cause to be distributed or assist in the distribution of the
Products outside the Territory or other than as specified by Playboy’s Licensee
nor will Distributor distribute, cause to be distributed or assist in the
distribution of any product or item not specifically requested by Playboy’s
Licensee which bears any or all of the Playboy Properties or any trademarks,
images, designations, names, phrases, designs or symbols similar to any or all
of the Trademarks during or at any time after the distribution of the Products
requested by this Contract.



3.
Distributor will be responsible for ensuring all of its distributors (not
retailers) for the Products adhere to and perform their duties in accordance
with the terms and conditions of this Contract including adhering to the
Territory restrictions.



4.
Distributor will maintain accurate records concerning the distribution of the
Products and shall supply within ten (10) days of a request from Playboy or
Playboy’s Licensee a statement detailing Distributor’s accounts for the
Products.  Upon request from Playboy’s Licensee and/or Playboy, Playboy’s
Licensee and/or Playboy shall also have the right at all reasonable hours to
conduct an examination of Distributor’s books and records and shall have the
right to make extracts therefrom in order to ensure Distributor’s compliance
with this Contract.



5.
Playboy is an intended third-party beneficiary of this Contract.



6.
This Contract, when attached to a distribution order, shall consist of the
entire agreement between the parties and shall supersede any conflicting or
contrary terms and conditions of any distribution order or other order form
whether supplied by Distributor or Playboy’s Licensee.



7.
This Contract may not be modified or terminated except in writing, and no
claimed modification, termination or waiver shall be binding unless also signed
by an authorized representative of



 
47

--------------------------------------------------------------------------------

 
 
 Playboy.


8.
If Distributor violates any of the terms and conditions of this Contract,
Playboy’s Licensee will have the right to immediately terminate this Contract
upon written notice to Distributor.  In such event, Distributor must provide
Playboy’s Licensee within ten (10) days of the date of such notice of
termination with a statement setting forth the number of Products on hand and a
listing of all of Distributor’s accounts for the Products.



9.
In the event the Product License Agreement between Playboy and Playboy’s
Licensee dated as of the Commencement Date (the “Agreement”) expires or is
terminated, this Distributor Contract shall immediately terminate upon the
expiration or termination of the Agreement.



10.
VIOLATION OF THIS AGREEMENT BY DISTRIBUTOR MAY RESULT IN PROSECUTION FOR
TRADEMARK INFRINGEMENT, UNFAIR COMPETITION AND OTHER CAUSES OF ACTION AND THE
IMPOSITION OF FINES AND/OR CRIMINAL PENALTIES.

 
DISTRIBUTOR
 
PLAYBOY'S LICENSEE
                 
GLORY RABBIT INTERNATIONAL
 
(Name of Company - Please Print)
 
INVESTMENT CO., LIMITED
       
锦兔国际投资有限公司
                                     
By:
   
By:
/s/ Wang Chengjin
             
Title:
   
Title:
Chairman
             
Date:
   
Date:
2010.08.20
                          SUPPLIER INFORMATION  
PLAYBOY
         
 
             
Name:
   
Name:
PLAYBOY ENTERPRISES
          INTERNATIONAL, INC.          
 
 
Address:
   
Address:
680 North Lake Shore Drive
         
 
         
Chicago, IL  60611
             
Contact:
   
Contact:
Sarah Haney
         
c/o Veronica Reyes
         
 
 
Telephone:
   
Telephone:
312 373 2369
             
Facsimile:
   
Facsimile:
312 988 9857
 

 
 
48

--------------------------------------------------------------------------------


